Name: 2014/403/EU: Commission Implementing Decision of 26 June 2014 on granting derogations to Member States with respect to the transmission of statistics pursuant to Regulation (EU) No 549/2013 of the European Parliament and of the Council concerning the European system of national and regional accounts in the European Union (notified under document C(2014) 4164) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: economic analysis;  national accounts;  communications;  free movement of capital;  economic geography
 Date Published: 2014-07-02

 2.7.2014 EN Official Journal of the European Union L 195/1 COMMISSION IMPLEMENTING DECISION of 26 June 2014 on granting derogations to Member States with respect to the transmission of statistics pursuant to Regulation (EU) No 549/2013 of the European Parliament and of the Council concerning the European system of national and regional accounts in the European Union (notified under document C(2014) 4164) (Only the Bulgarian, Croatian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (Text with EEA relevance) (2014/403/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (1), and in particular Article 6(1) thereof, Having regard to the requests made by Kingdom of Belgium, Republic of Bulgaria, Kingdom of Denmark, Federal Republic of Germany, Republic of Estonia, Ireland, Hellenic Republic, Kingdom of Spain, French Republic, Republic of Croatia, Italian Republic, Republic of Cyprus, Republic of Latvia, Republic of Lithuania, Grand Duchy of Luxembourg, Hungary, Republic of Malta, Kingdom of the Netherlands, Republic of Austria, Republic of Poland, Portuguese Republic, Romania, Republic of Slovenia, Slovak Republic, Republic of Finland, Kingdom of Sweden and United Kingdom of Great Britain and Northern Ireland, Whereas: (1) In accordance with Article 6(1) of Regulation (EU) No 549/2013, the Commission should grant temporary derogations to Member States in so far as national statistical systems of the Member States necessitates major adaptations for the application of that Regulation. Derogations should only be granted on duly justified grounds. (2) It emerges from the information provided to the Commission that the Member States requests for derogations are justified by the need for major adaptations to national administrative and statistical systems in order to comply in full with Regulation (EU) No 549/2013. (3) Such derogation should be granted, at their request, to Belgium, Bulgaria, Denmark, Germany, Estonia, Ireland, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Malta, Netherlands, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden and the United Kingdom. (4) The measures provided for in this Decision are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS DECISION: Article 1 Derogations as set out in the Annex are granted to the Member States listed therein. Article 2 This Decision is addressed to the Kingdom of Belgium, Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Republic of Croatia, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, The Grand Duchy of Luxembourg, Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 26 June 2014. For the Commission Algirdas Ã EMETA Member of the Commission (1) OJ L 174, 26.6.2013, p. 1. ANNEX LIST OF SPECIFIC DEROGATIONS FROM REGULATION (EU) No 549/2013 Country: Belgium Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2008Q1-2016Q4 2017 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1Q ESE  16. c) Self employed EMP  16. b) Employment in resident production units Total economy and A*10 breakdown, hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1Q P3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices, previous years prices and chain-linked volumes 1995Q1-2015Q4 2017 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices and previous years prices and chain-linked volumes, transmission at t+2 months 2008-2015 2017 1A P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current prices and previous years prices and chain-linked volumes, transmission at t+2 months 1995-2015 2017 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices, previous years prices and chain-linked volumes 1995-2015 2017 1A ESE 16.c) Self employed EMP  16.b) Employment in resident production units Total economy and A*10 breakdown, hours worked 1995-1999 2020 1A P3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous years prices and chain linked volumes, transmission at t+2 months 1995-2015 2017 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2015 2017 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of hours worked 1995-1999 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown of the AN_F6 breakdown, current prices and previous years prices and chain-linked volumes 1995-1999 2020 6 All variables Transactions, assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided as total S.14+S.15 until expiration derogation) 2012-2015 2017 7 All variables Assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided as total S.14+S.15 15 until expiration derogation) 2012-2015 2017 8 D.442  Investment income payable on pension entitlements D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges All sectors, uses and resources 2012-2015 2017 8 P.53  Acquisitions less disposals of valuables All sectors, except S.13 general government 1995-2015 2017 801 D.44  Other investment income All sectors, uses and resources, current prices, non-seasonally adjusted data 1999Q1-2011Q4 2017 801 D.44  Other investment income All sectors, uses and resources, current prices, non-seasonally adjusted data 2012Q1-2016Q4 2017 801 D.41g  Total interest before FISIM allocation All sectors, uses and resources, current prices, non-seasonally adjusted data 1999Q1-2002Q4 2017 801 P.52+P.53  Changes in inventories and net acquisitions of valuables All sectors, uses, current prices, non-seasonally adjusted data 1999Q1-2015Q4 2017 9 D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges 2012-2015 2017 10 All variables NUTS II breakdown, total economy and A*10 breakdown 2000-2002 2020 10 ETO  5. Total employment in thousands of persons and thousands of hours worked EEM  Employees NUTS II breakdown, total economy and A*10 breakdown, thousands of hours worked 2003-2014 2017 10 B.1g  2. Gross value added at basic prices (current prices) D.1  3. Compensation of employees (current prices) P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, total economy and A*10 breakdown 2003-2010 2015 10 EEM  Employees NUTS II breakdown, total economy and A*10 breakdown, thousands of persons and thousands of hours worked 2003-2010 2015 10 ETO  5. Total employment in thousands of persons and thousands of hours worked NUTS II breakdown, total economy and A*10 breakdown, thousands of persons 2003-2010 2015 12 All variables NUTS III breakdown, total economy and A*10 breakdown 2000-2002 2020 12 B.1g  1. Gross value added at basic prices (current prices) ETO  2. Total employment in thousands of persons EEM  Employees NUTS III breakdown, total economy and A*10 breakdown 2003-2010 2015 13 All variables NUTS II breakdown 2000-2010 2015 15 All variables Full table including all breakdowns/details, previous years prices 2015-2016 2020 16 All variables Full table including all breakdowns/details, previous years prices 2015-2016 2020 22 All variables Full table including all breakdowns/details 1995-1999 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2017 Country: Bulgaria Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.53  Acquisitions less disposals of valuables Total economy, previous years prices, non-adjusted and seasonally adjusted data 1995Q1-2012Q4 2020 1A P.53  Acquisitions less disposals of valuables Total economy, previous years prices 1995-2012 2020 2 D.9p_S.1311  of which, payable to sub-sector Central Government (S.1311) D.9p_S.1313  of which, payable to sub-sector Local Government (S.1313) S.1311  Central government S.1313  Local government 1995-2012 2020 2 D.29p  Other taxes on production, payable S.13  General Government 1995-2011 2020 3 P.5  Gross capital formation P.51g  Gross fixed capital formation by industry Total economy and A*10 breakdowns (where mandatory), current and previous years prices and chain-linked volumes 1995-1997 2020 3 P.53  Acquisitions less disposals of valuables Total economy, current and previous years prices 1995-1997 2017 3 P.51g  Gross fixed capital formation by industry Total economy and A*10 breakdowns (where mandatory), current and previous years prices and chain-linked volumes, transmission at t+9 months Transmission t+ 15 months 2016 5 P.33  3. Final consumption expenditure of resident households in the rest of the world P.34  4. Final consumption expenditure of non-resident households on the economic territory Current and previous years prices and chain linked volumes 2014-2015 2017 5 P.33  3. Final consumption expenditure of resident households in the rest of the world P.34  4. Final consumption expenditure of non-resident households on the economic territory Current and previous years prices and chain linked volumes 1995-2013 2020 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2012 2017 6 F.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub)sectors except sector S.13, consolidated and non-consolidated 2013-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2011 2017 7 AF.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub)sectors except sector S.13, consolidated and non-consolidated. 2012-2015 2017 8 D.43  Reinvested earnings on foreign direct investment Sectors S.13  General Government, S.14  Households, S.15  Non-profit institutions serving households, uses and resources 1995-2012 2017 8 D.43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. D.441  Investment income attributable to insurance policy holders D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges All sectors, uses and resources 2012-2015 2017 8 D.44  Other investment income Sectors S.13  General Government, S.14  Households, S.15  Non-profit institutions serving households, uses 1995-2012 2017 8 D.92  Investment grants All sectors, uses 1995-2012 2017 8 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources 1995-2015 2017 8 D.8  Adjustment for the change in pension entitlements P.53  Acquisitions less disposals of valuables All sectors, uses and resources 1995-2012 2017 8 D.611  Employers actual social contributions D.612  Employers imputed social contributions D.613  Households actual social contributions Sector S.2  Rest of the World, uses and resources 1995-2015 2017 8 D.11  Wages and salaries D.12  Employers social contributions Sector S.2  Rest of the World, uses and resources 1995-2012 2017 8 D.71  Net non-life insurance premiums Sector S.2  Rest of the World, resources 1995-2012 2017 8 D.72  Non-life insurance claims Sector S.2  Rest of the World, uses 1995-2012 2017 8 D.45  Rents All sectors, uses and resources 1995-2012 2017 8 D.71  Net non-life insurance premiums D.72  Non-life insurance claims Sector S.13  General Government, uses and resources 1995-2012 2017 8 D.3  Subsidies D.39  Other subsidies on production Sectors S.12  Financal corporations, S.13  General Government, S15  Non-profit institutions serving households, uses and resources 1995-2012 2017 801 D.74A  Of which: paid to/received by European institutions (e.g. EDF) Sector S.13  General Government, uses, 1999Q1-2016Q4 2017 801 D.74A  Of which: paid to/received by European institutions (e.g. EDF) Sector S.2  Rest of the World, resources 1999Q1-2016Q4 2017 801 D.8  Adjustment for the change in pension entitlements All sectors, uses and resources 1999Q1-2013Q4 2017 801 D.92  Investment grants All sectors, uses and resources 1999Q1-2016Q4 2017 801 D.632  Social transfers in kind  purchased market production Sector S.13  General Government, uses 1999Q1-2016Q4 2017 801 D.44  Other investment income D.43  Reinvested earnings on foreign direct investment Sector S.2  Rest of the World and Sector S.13  General Government, uses and resources 1999Q1-2016Q4 2017 801 D.71  Net non-life insurance premiums D.72  Non-life insurance claims Sector S.2  Rest of the World and Sector S.13  General Government, uses and resources 1999Q1-2013Q4 2017 801 D.45  Rents Sector S.13  General Government, uses 1999Q1-2016Q4 2017 801 D.45  Rents Sector S.2  Rest of the World, uses and resources 1999Q1-2016Q4 2017 801 D.3  Subsidies D.39  Other subsidies on production Sector S.13  General Government, resources 1999Q1-2013Q4 2017 9 D.613  Households actual social contributions S.13  General government S.1314  Social security funds 1995 2020 9 D.614  Households social contributions supplements D.61SC Social insurance scheme service charges S.13  General government S.1314  Social security funds 2012-2015 2017 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, total economy and A*10- breakdown 2000-2007 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, total economy and A*10- breakdown 2008-2014 2017 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds All COFOG divisions 1995-1997 2020 11 D.92p  of which, investment grants S.13  General government, All COFOG divisions 1995-2018 2020 11 D.92p  of which, investment grants S.13  General government, All COFOG groups 2001-2018 2020 20 All variables Total economy and A*21-industries included in S.13, current replacement costs and previous years replacement costs 2000-2015 2020 22 All variables Total economy and A*21 breakdown, current and previous years prices and chain linked volumes 1995-1997 2020 26 All variables All sectors 1995-2007 2020 26 All variables Sector S.13 general government 2008-2013 2020 Country: Denmark Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 2 P.11+P.12  Market output and output for own final use P.13  Non-market output P.131  Payments for non-market output S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (P.11+P.12 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 1995-2011 2017 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous years prices 1995-2018 2020 5 P.3  1. Final consumption expenditure by purpose (Household) COICOP breakdown into P101  Pre-primary and primary education, P102  Secondary education, P103  Post-secondary non tertiary education, P104  Tertiary education, P105  Education not definable by level, current prices and previous years prices and chain-linked volumes 1995-2018 2020 6 F.11  Monetary gold; F.12  SDRs; F.21  Currency; F.22  Transferable deposits; F.29  Other deposits; F.31  Debt securities, Short-term; F.32  Debt securities, Long-term; F.41  Loans, Short-term; F.42  Loans, Long-term; F.51  Equity; F.511  Listed shares; F.512  Unlisted shares; F.519  Other equity; F.52  Investment Fund Shares or Units; F.61  Non-Life Insurance Technical Reserves; F.62  Life Insurance and Annuity Entitlements; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits; F.66  Provision for calls under standardised guarantees; F.81  Trade credits and advances; F.89  Other Accounts Receivable, excluding trade credits and advances Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-2002 2017 7 F.11  Monetary gold; F.12  SDRs; F.21  Currency; F.22  Transferable deposits; F.29  Other deposits; F.31  Debt securities, Short-term; F.32  Debt securities, Long-term; F.41  Loans, Short-term; F.42  Loans, Long-term; F.51  Equity; F.511  Listed shares; F.512  Unlisted shares; F.519  Other equity; F.52  Investment Fund Shares or Units; F.61  Non-Life Insurance Technical Reserves; F.62  Life Insurance and Annuity Entitlements; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits; F.66  Provision for calls under standardised guarantees; F.81  Trade credits and advances; F.89  Other Accounts Receivable, excluding trade credits and advances Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-2002 2017 8 P.11  Market Output P.13  Non-market output Sector S.1  Total Economy and S.13  General Government, resources (P.11 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 1995-2011 2017 8 D.212  Taxes and duties on imports excluding VAT D.214  Taxes on products, except VAT and import taxes All sectors, resources (D.214 to be provided including D.212, D.212 will be empty until expiration derogation) 1995-2018 2020 9 D.212  Taxes and duties on imports excluding VAT D.2122  Taxes on imports, excluding VAT and import duties D.2122b  Monetary compensatory amounts on imports D.2122c  Excise duties D.2122d  General sales taxes D.2122e  Taxes on specific services D.2122f  Profits of import monopolies D.214  Taxes on products, except VAT and import taxes D.214a  Excise duties and consumption taxes D.214b  Stamp taxes D.214c  Taxes on financial and capital transactions D.214d  Car registration taxes D.214e  Taxes on entertainment D.214f  Taxes on lotteries, gambling and betting D.214g  Taxes on insurance premiums D.214h  Other taxes on specific services D.214i  General sales or turnover taxes D.214j  Profits of fiscal monopolies D.214k  Export duties and monetary comp. amounts on exports D.214l  Other taxes on products n.e.c. S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212 Institutions and bodies of the EU (D.214 and sub-items thereof to be provided including D.2122; D.2122 and sub-items thereof will be empty except for D.2122a until expiration derogation) 1995-2018 2020 11 All (relevant) variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, COFOG groups 09.1 Pre-primary and primary education and 09.2 Secondary education (to be provided with a footnote explaining that a substantial but inseparable part of expenses in 09.1 belongs to 09.2) 2001-2018 2020 15 P11  Market output P13  Non-market output other than for final use A*64 breakdown, current prices (P.11 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 2010-2014 2020 15 P11  Market output P13  Non-market output other than for final use A*64 breakdown, current prices and previous years prices (P.11 to be delivered including P.131; P.13 to be delivered excluding P.131 until expiration derogation) 2015-2016 2020 26 AN.11+AN.12  2. Fixed assets + Inventories AN.12  16. Inventories All sectors 2012-2017 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2017 Country: Germany Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets: AN.1131 Transport equipment, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data, transmission at t+2 months (to be provided as part of AN.113+AN.114 until expiration of derogation) Transmission Q1-Q4 of year t at September year t+1 2017 1Q P.52  9. b) Changes in inventories Total economy, current prices and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding military inventories of general government until expiration of derogation) 1995Q1-2012Q4 2020 1Q P.52  9. b) Changes in inventories Total economy, current prices and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding military inventories of general government until expiration of derogation) 2013Q1-2016Q4 2017 1A P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets: AN.1131 Transport equipment, current prices and previous years prices and chain-linked volumes, transmission at t+2 months (to be provided as part of AN.113+AN.114 until expiration of derogation) Transmission at t+9 months 2020 1A P.52  9. b) Changes in inventories Total economy, current prices and previous years prices and chain linked volumes (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 1A P.52  9. b) Changes in inventories Total economy, current prices and previous years prices and chain linked volumes (to be provided excluding military inventories of general government until expiration of derogation) 2013-2015 2017 2 P.52+P.53  Changes in inventories and acquisitions less disposals of valuables All sectors (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 2 P.52+P.53  Changes in inventories and acquisitions less disposals of valuables All sectors (to be provided excluding military inventories of general government until expiration of derogation) 2013-2015 2017 3 P.51g  7. a) Gross fixed capital formation by industry  breakdown by fixed asset AN_F6 Breakdown by fixed assets AN_6 and NACE A*10, current prices and previous years prices and chain-linked volumes (to be provided for new fixed assets) 1995-2018 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous years prices 1995-2018 2020 3 P.52  7. b) Changes in inventories by industry Total economy, current prices and previous years prices (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 3 P.52  7. b) Changes in inventories by industry Total economy, current prices and previous years prices (to be provided excluding military inventories of general government until expiration of derogation) 2013-2015 2017 5 P.3  1. Final consumption expenditure by purpose (Household) P023  Narcotics (to be included in P022  Tobacco), P101  Pre-primary and primary education, P102  Secondary education, P103  Post-secondary non-tertiary education, P104  Tertiary education, P105  Education not definable by level, current prices and previous years prices and chain-linked volumes 1995-2018 2020 6 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2014 2017 6 F.6  Insurance, pension and standardised guarantee schemes and F.7  Financial Derivatives and Employee Stock Options Nominal holding gains and losses and other changes in volume, all sectors 2012-2015 2017 7 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2014 2017 8 All variables Sectors S.14  Households and S.15  Non-profit institutions serving households, uses and resources (to be provided as total S.14+S.15 until expiration of derogation) 2012-2015 2017 8 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources 1995-2015 2017 8 P.52  Changes in inventories Sector S.13  General Government, uses (to be provided excluding military inventories of general government until expiration of derogation) 1995-2012 2020 8 P.52  Changes in inventories Sector S.13  General Government, uses (to be provided excluding military inventories of general government until expiration of derogation) 2013-2015 2017 8 EMP  Employment (in numbers of persons and number of hours worked) Sector S.13  General Government; number of hours worked 1995-2018 2020 801 D.42  Distributed income of corporations D.43  Reinvested earnings on foreign direct investment D.44  Other investment income D.45  Rents B.4g  Entrepreneurial income, gross All sectors, uses and resources, current prices, non-seasonally adjusted 1999Q1-2013Q4 2017 801 P.52+P.53  Changes in inventories and net acquisition of valuables S.13  General Government, uses, current prices, non-seasonally adjusted (to be provided excluding military inventories of general government until expiration of derogation) 1999Q1-2012Q4 2020 801 P.52+P.53  Changes in inventories and net acquisition of valuables S.13  General Government, uses, current prices, non-seasonally adjusted (to be provided excluding military inventories of general government until expiration of derogation) 2013Q1-2016Q4 2017 801 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources, current prices, non-seasonally adjusted 1999Q1-2016Q4 2017 9 D.51c  Taxes on holding gains D.51d  Taxes on winnings from lottery or gambling D.51e  Other taxes on income n.e.c. All sectors 1995-2018 2020 10 B.1g  2. Gross value added at basic prices (current prices) NUTS 2 breakdown, total economy, transmission at t+12 months 2013 2015 10 B.1g  2. Gross value added at basic prices (current prices), D1  3. Compensation of employees (current prices), 5. Employment in thousands of persons and in thousands of hours worked ETO  Total EEM  Employees NUTS 2 breakdown, A*10 breakdown,, transmission at t+24 months. 2000-2009 2015 10 B1.g  2. Gross value added at basic prices (current prices), D1  3. Compensation of employees (current prices) NUTS II breakdown, A*10 breakdown (aggregations for G-J, K-N, O-U to be provided until expiration of derogation) 2000-2014 2017 10 ETO  Total Employment (thousands of persons and thousands of hours worked) EEM  Employees (thousands of persons and thousands of hours worked) NUTS II breakdown, total economy and A*10 breakdown (aggregations for G-J, K-N, O-U to be provided until expiration of derogation), thousands of persons and thousands of hours worked 2000-2014 2017 10 ETO  5. Total Employment in thousands of persons and in thousands of hours worked NUTS II breakdown, total economy, thousands of persons, at t+12 months Transmission at t+15 months 2017 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, total economy and A*10 breakdown 2000-2001 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, A*10 breakdown 2002-2012 2015 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, A*10 breakdown (to be provided for new fixed assets and for aggregations for G-J, K-N, O-U until expiration of derogation) 2002-2014 2017 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, A*10 breakdown (to be provided for new fixed assets until expiration of derogation) 2002-2017 2020 11 D.92  of which, investment grants S.13  General government, All COFOG groups 2001-2011 2020 11 P.5  Gross capital formation S.13  General government, COFOG division 2 and groups in division 2 (to be provided excluding P.52 military inventories of general government until expiration of derogation) 1995-2012 2020 11 P.5  Gross capital formation S.13  General government, COFOG division 2 and groups in division 2 (to be provided excluding P.52 military inventories of general government until expiration of derogation) 2013-2015 2017 12 B.1g  1. Gross value added at basic prices (current prices), 2. Employment (thousands of persons) ETO  Total EEM  Employees NUTS 3 breakdown, A*10 breakdown, 2000-2009 2015 13 All variables NUTS II breakdown (the sum of S.14+S.15 to be transmitted). 2000-2017 2020 15 All variables Full table including all details/breakdowns, current prices Transmission at t+39 months 2015 16 All variables Full table including all details/breakdowns, current prices Transmission at t+39 months 2015 17 All variables Full table including all details/breakdowns, current prices Transmission at t+39 months 2015 20 AN.1132g  6. ICT equipment, gross AN.11321g  7. Computer hardware, gross AN.11322g  8. Telecommunications equipment, gross AN.1132n  18. ICT equipment, net AN.11321n  19. Computer hardware, net AN.11322n  20. Telecommunications equipment, net Total economy, current replacement costs and previous years replacement costs 2000-2017 2020 22 P.51g_AN1132  6. GFCF in ICT equipment P.51g_AN11321  7. GFCF in computer hardware P.51g_AN11322  8. GFCF in telecommunications equipment Total economy, current prices and previous years prices and chain-linked volumes 2000-2017 2020 22 P.51g_AN.111  2. GFCF in dwellings P.51g_AN.112  3. GFCF in other buildings and structures P.51g_AN.113+ P.51g_AN.114  4. GFCF in machinery and equipment + weapon systems P.51g_AN.1131  5. GFCF in transport equipment P.51g_AN.115  10. GFCF in cultivate biological resources A*21 breakdown (to be provided for new fixed assets), current prices and previous years prices and chain-linked volumes 1995-2017 2020 26 AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2017 2020 27 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits All sectors 1999Q1-2016Q4 2017 Country: Estonia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all (mandatory) breakdowns/details 1995Q1-1999Q4 2015 1Q All variables Full table including all (mandatory) breakdowns/details Transmission at t+70 days 2017 1A All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 1A All variables Full table including all (mandatory) breakdowns/details, transmission at t+2 months Transmission at t+70 days 2017 2 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 3 All variables A*21 and A*64 breakdowns for section U/division 99, current prices and previous year prices and chain-linked volumes 1995-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of hours worked 1995-1999 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections B, D, E, I, J, K, L, N, O, P, Q, R, T, thousands of hours worked 2000-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 17, 18, 19, 21, 24, 27, 29_30, 29, 30, 37_39, 51, 58, 59_60, 62_63, 65, 66, 68A, 69_70, 73_75, 73, 74_75, 77, 78, 79, 94, 95, 97_98, thousands of persons 1995-2017 2020 3 EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 03, 17, 18, 19, 21, 24, 29_30, 29, 30, 37_39, 51, 58, 59_60, 62_63, 65, 66, 68A, 69_70, 73_75, 73, 74_75, 77, 78, 79, 94, 95, 97_98  thousands of persons 1995-2017 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 02, 03, 05_09, 10_12, 13_15, 16_18, 16, 17, 18, 19, 20, 21, 22_23, 22, 23, 24_25, 24, 25, 26, 27, 28, 29_30, 29, 30, 31_32, 33, 35, 36, 37_39, 45, 46, 47, 50, 51, 52, 53, 55_56, 58_60, 58, 59_60, 61, 62_63, 64, 65, 66, 68A, 69_70, 69_71, 71, 72, 73_75, 73, 74_75, 77, 78, 79, 80_82, 84, 85, 86, 87_88, 90_92, 93, 94, 95, 97_98,, thousands of persons 1995-2017 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown for divisions 41_43, 49, 96, thousands of persons 1995-1996 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdowns for sections B, D, E, I, J, K, L, N, O, P, Q, R, T, thousands of persons 1995-2018 2020 3 ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdowns for sections F, H, M, S, thousands of persons 1995-1996 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections U,T, thousands of hours worked 2000-2018 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown for sections U, T, thousands of persons 1995-2018 2020 5 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 6 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 7 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 8 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 801 All variables Full table including all (mandatory) breakdowns/details 1999Q1-1999Q4 2015 9 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 11 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 20 AN.1132g  6. ICT equipment, gross AN.1132n  18. ICT equipment, net AN.11322g  8. Telecommunications equipment, gross AN.11322n  20. Telecommunications equipment, net Total economy, current replacement costs and previous years replacement costs (data on AN.1132g and AN.1132n to be provided excluding AN.11322g respectively AN.11322n until expiration derogation) 2000-2017 2020 20 All variables A*21 breakdowns for section U, current replacement costs and previous years replacement costs 2000-2017 2020 22 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 22 P.51g_AN.1132 GFCF in ICT equipment P.51g_AN.11322 GFCF in telecommunications equipment Total economy, current and previous years prices and chain-linked volumes (data on P.51g_AN.1132 to be provided excluding AN.11322 until expiration derogation) 2000-2017 2020 22 P.51g_AN.117 GFCF in intellectual property products Total economy, current and previous years prices and chain-linked volumes 1995-2003 2020 22 All variables A*21 breakdowns for section U, current prices and previous year prices and chain-linked volumes 1995-2017 2020 26 All variables Full table including all (mandatory) breakdowns/details 1995-1999 2015 26 AN.117  10. Intellectual property products All sectors (to be provided excluding AN.1172 and AN.1179 until expiration derogation) 2000-2015 2018 27 All variables Full table including all (mandatory) breakdowns/details 1999Q1-1999Q4 2015 Country: Ireland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all (mandatory) breakdowns/details 1995Q1-1996Q4 2017 1Q All variables Full table including all (mandatory) breakdowns/details Transmission at t+70 days 2020 1Q P3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted 1997Q1-2016Q4 2017 1Q P3  5. b) Household final consumption expenditure (national concept) P3  6. Final consumption expenditure of NPISHs P.41  8. a) Actual individual consumption P3  4. Total final consumption expenditure Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted 1997Q1-2016Q4 2017 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry A*21 and A*64 breakdown, current prices 1995-2001 2017 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry A*21 and A*64 breakdown, current prices Transmission at t+36 months 2017 3 P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous years prices and chain-linked volumes (A*38 breakdown to be provided until expiration derogation) 1995-2017 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P082  Telephone and telefax equipment, P083  Telephone and telefax services, P090  Recreation and culture, P101  Pre-primary and primary education, P102  Secondary education, P103  Post-secondary non-tertiary education, P104  Tertiary education, P105  Education not definable by level, P096  Package holidays, P110  Restaurants and hotels, P112  Accommodation services, current prices and previous years prices and chain-linked volumes 1995-2018 2020 6 All variables Transactions, assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided as total S.14+S15 until expiration derogation) 2012-2014 2016 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors (excluding S.13 and sub-sectors), consolidated and non-consolidated. 1995-2001 2017 6 F.512  Unlisted shares; F.519  Other equity; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits, F.66  Provision for calls under standardised guarantees Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated 2002-2014 2016 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2014 2016 7 All variables Assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided as total S.14+S15 until expiration derogation) 2012-2014 2016 7 All variables Assets and liabilities, total economy and all (sub)sectors (excluding S.13 and sub-sectors), consolidated and non-consolidated. 1995-2000 2017 7 F.512  Unlisted shares; F.519  Other equity; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits, F.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated 2001-2014 2016 8 All variables S.14  Households and Sector S.15  Non-profit institutions serving households, uses and resources (to be provided as total S.14+S15 until expiration derogation) 2012-2015 2017 8 All variables All sectors, uses and resources 1995-1998 2017 801 All variables All sectors, uses and resources, current prices, seasonally adjusted data Transmission at t+90 days 2017 801 B.3g  Gross mixed income Sector S.1M  Households and Non-profit institutions serving households, uses and resources, current prices, non-seasonally adjusted 1999Q1-2016Q4 2017 26 All (mandatory) variables, All sectors 1995-2014 2017 Country: Greece Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices, non-adjusted and seasonally adjusted data 1995Q1-2014Q3 2015 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2013 2015 2 P.52+P.53 Changes in inventories and acquisitions less disposals of valuables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2013 2015 3 P.53  of which acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2013 2015 8 P.53 Acquisitions less disposals of valuables All sectors, uses 1995-2013 2015 801 P.52+P.53 Changes in inventories and acquisitions less disposals of valuables All sectors, uses, current prices, non-seasonally adjusted 1999Q1-2014Q3 2015 11 P.5  Gross capital formation S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions and groups (to be provided excluding P.52 and P.53 until expiration of derogation) 1995-2013 2015 Country: Spain Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.31  7. a) Individual consumption expenditure P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1Q P.31  7. a) Individual consumption expenditure P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, current prices, non-adjusted and seasonally adjusted data Transmission at t+3 months 2017 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices, non-adjusted and seasonally adjusted data Transmission at t+5 months 2017 1A D.21  2. a) Taxes on products D.31  2. b) Subsidies on products Total economy, previous years prices and chain linked volumes, transmissions at t+ 2 (balance D.21 minus D.31 to be delivered) 1995-2018 2020 1A P.31  7. a) Individual consumption expenditure P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, previous years prices and chain-linked volumes, 1995-2015 2017 1A P.31  7. a) Individual consumption expenditure P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, current prices, transmission at t+2 months Transmission at t+3 months 2017 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices, transmission at t+2 months Transmission at t+5 months 2017 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, previous years prices and chain-linked volumes 2012-2015 2017 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdown, current prices and previous years prices and chain-linked volumes 1995-2015 2017 3 B.2n+B.3n  5. Net operating surplus and net mixed income A*21 and A*64 breakdown, current prices 1995-2015 2017 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes 1995-2000 2017 3 P.51g  7. a) Gross fixed capital formation by industry  breakdown by fixed asset AN_F6 Breakdown by fixed assets AN_6 by A*10 breakdown, current prices and previous years prices and chain-linked volumes 1995-2000 2017 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2017 3 P.51g  7. a) Gross fixed capital formation by industry  breakdown by fixed asset AN_F6 Breakdown by fixed assets AN_6 by A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2017 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous years prices 1995-2018 2020 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current prices 1995-2015 2017 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, previous years prices 1995-2018 2020 3 D.11  9. a) Wages and salaries by industry A*21 breakdown, current prices, transmission at t+9 months Transmission at t+12 months 2017 5 P.3  1. Final consumption expenditure by purpose (Household) P103  Post-secondary non-tertiary education (to be included in P104), P023  Narcotics, P122+P127  Prostitution and Other services nec (to be provided excluding P122) current prices and previous years prices and chain-linked volumes 1995-2018 2020 6 F.66  Provision for calls under standardised guarantees Transactions, liabilities, General Government and (sub) sectors, consolidated and non-consolidated Transmission at t+24 months 2016 7 F.66  Entitlements to non-pension benefits and Calls under standardized Guarantees Assets and liabilities, General Government and (sub) sectors, consolidated and non-consolidated Transmission at t+24 months 2016 8 P11  Market output P12  Output for own final use P13  Non-market output P2  Intermediate consumption D11  Wages and salaries D12  Employers social contributions D92  Investment grants All sectors, except sector S.13 General government, uses and resources Transmission at t+10 months 2017 8 D.441  Investment income attributed to insurance policy holders D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders D.611  Employers actual social contributions D.612  Employers imputed social contributions D.613  Households actual social contributions D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges D43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. D43S2I  Reinvested earnings on Intra-EA F.D.I. D43S2X  Reinvested earnings on Extra-EA F.D.I. All sectors, except S.13 General government, uses and resources 2012-2015 2017 8 P.52  Changes in inventories P.53  Acquisitions less disposals of valuables All sectors, uses 1995-2015 2017 801 All variables All sectors, uses and resources, current prices, seasonally adjusted 1999Q1-2014Q4 2015 801 All variables Final series, full table, all sectors, uses and resources, current prices, non-seasonally adjusted 1999Q1-2014Q2 10 October 2014 noon 801 B.3g  Mixed income, gross Sector S.14+S.15  Households and Non-profit institutions serving households, uses and resources, current prices, non-seasonally adjusted 1999Q1-2013Q4 2017 801 D.42  Distributed income of corporations D.43  Reinvested earnings on foreign direct investment D.44  Other investment income D.45  Rents All sectors, uses and resources, current prices, non-seasonally adjusted 1999Q1-2013Q4 2017 9 D.611C  Compulsory employers actual social contributions D.611V  Voluntary employers actual social contributions D.613c  Compulsory households actual social contributions D.613ce  Compulsory employees actual social contributions D.613v  Voluntary households actual social contributions All sectors 1995-2013 2020 9 D.995e  Employers actual social contributions assessed but unlikely to be collected D.995f  Households actual social contributions assessed but unlikely to be collected D.995g  Capital taxes assessed but unlikely to be collected S.13 General government 1995-2018 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdowns, total economy and A*10 breakdown Transmission at t+30 months 2017 11 All variables All sectors, G0702  Outpatient services G0703  Hospital services (G0702 to be included in GO703) 2001-2018 2020 15 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous years prices 2015-2016 2020 16 K1  Consumption of fixed capital B2A3N  Operating surplus and mixed income, net Breakdown by NACE A*64, current prices 2010-2015 2019 17 K1  Consumption of fixed capital B2A3N  Operating surplus and mixed income, net Breakdown by CPA P*64, current prices 2010, 2015 2019 20 All variables Total economy and A*21 breakdown, current replacement costs and previous years replacement costs 2000-2014 2017 22 All variables A*21 breakdown, previous years prices and chain linked volumes 1995-2000 2020 26 AN.11  3. Fixed assets AN.112  5. Other buildings and structures AN.113+AN.114  8. Machinery and equipment + Weapons systems AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products S.1 Total economy 2000-2011 2020 26 AN.11+AN.12  2. Fixed assets + Inventories AN.11  3. Fixed assets AN.112  5. Other buildings and structures AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.113+AN.114  8. Machinery and equipment + Weapons systems AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products AN.12  16. Inventories All sectors 2012-2014 2017 26 AN.111  4. Dwellings All sectors 1995-2014 2017 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2017 27 F.66  Entitlements to non-pension benefits and Calls under standardized Guarantees Assets and liabilities, General Government and (sub) sectors, consolidated and non-consolidated Transmission at t+24 months 2016 Country: France Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 2 TC  of which payable tax credits that exceed the taxpayers liability S.13  General government 2012-2018 2020 3 P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous years prices and chain-linked volumes (A*38 breakdown to be provided until expiration derogation) 1995-2017 2020 3 B.2n+B.3n  5. Net operating surplus and net mixed income A*64 breakdown, current prices (A*38 breakdown to be provided) 1995-2017 2020 3 B.2n+B.3n  5. Net operating surplus and net mixed income D.29 D.39  6. Other taxes on production less other subsidies on production D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*21 breakdown, current prices, transmission at t+9 months Transmission at t+21 months 2020 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry A*64 breakdown, current prices (A*38 breakdown to be provided until expiration derogation) 1995-1998 2020 3 B.1g  3. Gross value added at basic prices by industry A*64 breakdown, current prices and previous years prices and chain-linked volumes (A*38 breakdown to be provided until expiration derogation) 1995-1998 2020 3 D.29 D.39  6. Other taxes on production less other subsidies on production D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*64 breakdown, current prices (A*38 breakdown to be provided until expiration derogation) 1995-2005 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown, thousands of persons, thousands of hours worked and thousands of jobs, transmission at t+9 months Transmission at t+21 months 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P023  Narcotics P101  Pre-primary and primary education P102  Secondary education P103  Post-secondary non-tertiary education P104  Tertiary education P105  Education not definable by level, current prices and previous years prices and chain linked volumes 1995-2018 2020 9 D.995a  Taxes on products assessed but unlikely to be collected D.995b  Other taxes on production assessed but unlikely to be collected D.995c  Taxes on income assessed but unlikely to be collected D.995d  Other current taxes assessed but unlikely to be collected D.995e  Employers actual social contributions assessed but unlikely to be collected D.995f  Households actual social contributions assessed but unlikely to be collected D.995fe  Employees actual social contributions assessed but unlikely to be collected D.995g  Capital taxes assessed but unlikely to be collected S.13  General government 1995-2012 2017 10 B.1g  2. Gross value added at basic prices (current prices) NUTS 2 breakdown into the regions Guadeloupe, Martinique, Guyane, Reunion, Mayotte; total and NACE A*10 breakdown (to be provided for the total of the 5 regions until expiration derogation) 2000-2013 2015 10 All variables, except B.1g  2. Gross value added at basis prices (current prices) and except POP 6. Population in thousands of persons NUTS 2 breakdown into the regions Guadeloupe, Martinique, Guyane, Reunion, Mayotte; total and NACE A*10 breakdown (to be provided for the total of the 5 regions until expiration derogation) 2000-2014 2017 10 B.1g  2. Gross value added at basic prices (current prices) NUTS 2 breakdown, total, transmission at t+12 months Transmission at t+15 months 2015 10 ETO  Total employment NUTS 2 breakdown, total, thousands of persons, transmission at t+12 months Transmission at t+15 months 2017 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous years prices) NUTS 2 breakdown, total, transmission at t+24 months Transmission at t+27 months 2020 10 D.1  3. Compensation of employees (current prices) NUTS 2 breakdown, total and A*10 breakdown, transmission at t+24 months Transmission at t+27 months 2017 10 P.51g  4. Gross fixed capital formation (current prices) NUTS 2 breakdown, total and A*10 breakdown, transmission at t+24 months Transmission at t+27 months 2020 10 ETO  Total employment EEM  Employees NUTS 2 breakdown, A*10 breakdown, thousands of persons and thousands of hours worked, transmission at t+24 months Transmission at t+27 months 2017 12 B.1g  1. Gross value added at basic prices (current prices) NUTS 3 breakdown into the regions Guadeloupe, Martinique, Guyane, Reunion, Mayotte; total and NACE A*10 breakdown (to be provided for the total of the 5 regions until expiration derogation) 2000-2012 2015 12 ETO  Total employment EEM  Employees NUTS 3 breakdown into the regions Guadeloupe, Martinique, Guyane, Reunion, Mayotte; total and NACE A*10 breakdown, thousands of persons (to be provided for the total of the 5 regions until expiration derogation) 2000-2014 2017 12 ETO  Total employment EEM  Employees NUTS 3 breakdown, total and A*10 breakdown, thousands of persons, transmission at t+24 months Transmission at t+27 months 2017 13 All variables NUTS 2 breakdown into the regions Guadeloupe, Martinique, Guyane, Reunion, Mayotte (to be provided for the total of the 5 regions until expiration derogation) 2000-2014 2017 13 All variables NUTS 2 breakdown Transmission at t+27 months 2017 Country: Croatia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details 1995Q1-1999Q4 2020 1Q All variables Full table including all breakdowns/details Transmission at t+70 days 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17. b) Employers social contributions A*10 breakdown, current prices, non-adjusted and seasonally adjusted data 2000Q1-2015Q4 2016 1Q P.3  5.a) Household final consumption expenditure (domestic concept) breakdown by durability, current and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1Q P.31  7.a) Individual consumption expenditure P.32  7.b) Collective consumption expenditure P.4  8 Actual final consumption P.41  8a) Actual individual consumption Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2009Q4 2017 1Q P.31  7.a) Individual consumption expenditure P.32  7.b) Collective consumption expenditure P.4  8 Actual final consumption P.41  8a) Actual individual consumption Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2010Q1-2014Q4 2015 1Q P.6  10) Exports of goods (fob) and services, geographical breakdown P.7  11) Imports of goods (fob) and services, geographical breakdown P6/P/7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area; S.21 - S.2I Member States whose currency is not the euro, and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro area); S.22 Non-member countries and international organisations non resident of EU, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2008Q1-2016Q4 2017 1Q P.5  9 Gross capital formation Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding P.53) 2000Q1-2019Q4 2020 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1Q P.53  9.c Acquisitions less disposals of valuables Total economy, current prices and previous years prices, non-adjusted and seasonally adjusted data 2000Q1-2019Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons employed, non-adjusted and seasonally adjusted data 2000Q1-2008Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons employed, non-adjusted and seasonally adjusted data 2009Q1-2014Q4 2015 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of hours worked, non-adjusted and seasonally adjusted data 2000Q1-2008Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of hours worked, non-adjusted and seasonally adjusted data 2009Q1-2016Q4 2017 1A All variables Full table including all breakdowns/details, transmission at t+2 months Transmission at t+70 days 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees A*10 breakdown, current prices 1995-1999 2020 1A D.11  17. a) Wages and salaries D.12  17. b) Employers social contributions Total economy and A*10 breakdown, current prices 1995-1999 2020 1A D.11  17. a) Wages and salaries D.12  17. b) Employers social contributions Total economy and A*10 breakdown, current prices 2000-2014 2016 1A P.3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous years prices and chain linked volumes 1995-2004 2020 1A P.3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current prices and previous years prices and chain linked volumes 2005-2015 2017 1A P.5  9 Gross capital formation Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding P.53) 1995-2018 2020 1A P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets, current prices and previous years prices and chain linked volumes 1995-2004 2020 1A P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets, current prices and previous years prices and chain linked volumes 2005-2015 2017 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2018 2020 1A P.6  10) Exports of goods (fob) and services, geographical breakdown P.7  11) Imports of goods (fob) and services, geographical breakdown P6/P/7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21  S.2I Member States whose currency is not the euro and EUI and bodies (except the ECB and other institutions and bodies of the EA), S.22 Non-member countries and international organisations non resident of EU, current prices and previous years prices and chain-linked volumes 2008-2015 2017 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons employed 1995-2008 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons employed 2009-2013 2015 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of hours worked 1995-2008 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of hours worked 2009-2015 2017 2 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2000 2020 2 P.5  Gross capital formation P.52+P.53  Changes in inventories and acquisitions less disposals of valuables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (to be provided excluding P.53) 2001-2009 2020 2 P.5  Gross capital formation P.52+P.53  Changes in inventories and acquisitions less disposals of valuables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (to be provided excluding P.53) 2010-2015 2017 2 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2001-2009 2020 2 OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non-produced assets, S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups (to be provided excluding NP and P.53) 2001-2009 2020 3 All variables A*10/A*21 breakdowns, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2020 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdowns, previous years prices and chain linked volumes 1995-2018 2020 3 P.5  9. Gross capital formation Total economy, current prices and previous years prices and chain linked volumes (to be provided excluding P.53) 1995-2018 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes 1995-2004 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes 2005-2015 2017 3 P.51g  7. a) Gross fixed capital formation by industry, breakdown of fixed assets AN_F6 A*10 breakdown and AN_F6 breakdown of fixed assets, current prices and previous years prices and chain-linked volumes 1995-2004 2020 3 P.51g  7. a) Gross fixed capital formation by industry, breakdown of fixed assets AN_F6 A*10 breakdown and AN_F6 breakdown of fixed assets, current prices and previous years prices and chain-linked volumes 2005-2015 2017 3 P.52  7. b) Changes in inventories by industry Total economy and A*10 breakdown, previous years prices and chain linked volumes 1995-2018 2020 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2018 2020 3 D.1  9. Compensation of employees by industry A*21 and A*64 breakdowns, current prices 1995-2014 2017 3 D.11  9. a) Wages and salaries by industry Total economy and A*21 and A*64 breakdowns, current prices 1995-2014 2017 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 and A*64 breakdowns, thousands of persons 1995-2008 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 and A*64 breakdowns, thousands of persons 2009-2014 2016 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 and A*64 breakdowns, thousands of hours worked 1995-2008 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 and A*64 breakdowns, thousands of hours worked 2009-2015 2017 5 All variables Full table including all breakdowns/details 1995-2004 2020 5 All variables Full table including all breakdowns/details 2005-2015 2017 6 All variables Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2001 2020 6 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits F.66  Provision for calls under standardized guarantees Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 2002-2014 2017 6 F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 2002-2015 2017 6 All variables Transactions, assets and liabilities, S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 2002-2015 2017 6 F.4  Loans Nominal holding gains and losses and other changes in volume, assets, S.11 Non-financial corporations, S.13 General government 2012-2014 2016 6 F.7  Financial derivatives and Employee stock options Nominal holding gains and losses and other changes in volume, assets and liabilities, all sectors 2012-2015 2017 6 All variables Nominal holding gains and losses and other changes in volume, S.12  Financial corporations, consolidated and non-consolidated (to be provided excluding subsectors.S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders) 2002-2015 2017 7 All variables Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-2000 2020 7 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits F.66  Provision for calls under standardized guarantees Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 2001-2014 2017 7 F.7  Financial Derivatives and Employee Stock Options Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 2001-2015 2017 7 All variables Assets and liabilities, S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 2001-2015 2017 8 All variables All sectors, uses and resources 1995-2001 2020 8 P.53  Acquisitions less disposals of valuables S.1  Total Economy, uses 2002-2018 2020 8 D.43  Reinvested earnings on foreign direct investment All sectors, uses and resources 2002-2015 2017 8 D43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. All sectors, uses and resources 2012-2015 2017 8 D.612  Employers imputed social contributions All sectors, uses and resources 2012-2014 2016 8 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government, uses 2001-2009 2020 8 NP  Acquisitions less disposals of non-produced assets S.2  Rest of the World, uses 2002-2014 2016 8 D.611  Employers actual social contributions S.11  Non-financial corporations, resources 2012-2014 2016 8 D.44  Other investment income D.45  Rents S.2  Rest of the World, uses and resources 2002-2014 2016 8 D.611  Employers actual social contributions D.613  Households actual social contributions D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges S.2  Rest of the World, uses and resources 2012-2014 2016 8 D.71  Net non-life insurance premiums S.2  Rest of the World, uses and resources 2002-2015 2017 8 D.72  Non-life insurance claims S.2  Rest of the World, uses and resources 2002-2015 2017 8 EMP  Employment (in number of persons and number of hours worked) Sector S13 general government, thousands of persons and thousands of hours worked 2002-2014 2016 801 All variables S.1  Total economy, S.2  Rest of the World, S.13  General Government, uses and resources, current prices, non-seasonally adjusted 1999Q1-2011Q4 2017 801 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government, uses, current prices, non-seasonally adjusted 2001Q1-2009Q4 2020 9 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2001 2020 9 D.612  Employers imputed social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2012 2020 9 D.61SC  Social insurance scheme service charges D.614  Households social contributions supplements S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2012-2016 2018 9 D.613c  Compulsory households actual social contributions D.613ce  Compulsory employees actual social contributions D.613v  Voluntary households actual social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2002-2018 2020 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous years prices) NUTS II breakdowns, total economy 2000-2018 2020 10 B.1g  2. Gross value added at basic prices (current prices); NUTS II breakdowns, total economy, transmission at t+12 months Transmission at t+24 months 2015 10 D.1  3. Compensation of employees (current prices) P.51g  4. Gross fixed capital formation (current prices) Total economy and all NUTS II breakdowns, A*10 breakdowns 2000-2006 2020 10 D.1  3. Compensation of employees (current prices) Total economy and all NUTS II breakdowns, A*10 breakdowns 2007-2014 2017 10 ETO  5. Total employment in thousands of persons and thousands of hours worked; All NUTS II breakdowns, total economy, thousands of persons, transmission at t+12 months Transmission at t+24 months 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions 1995-2000 2020 11 OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups (to be provided excluding NP and P.53) 2001-2009 2020 11 P.5  Gross capital formation S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions and groups (to be provided excluding P.53) 2001-2009 2020 11 P.5  Gross capital formation S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions and groups (to be provided excluding P.53) 2010-2015 2017 11 NP  Acquisitions less disposals of non-financial non-produced assets, S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, all COFOG divisions and groups 2001-2009 2020 13 All variables All NUTS II breakdowns 2000-2011 2020 13 All variables All NUTS II breakdowns 2012 2015 15 All variables Full table including all details/breakdowns, current prices 2010-2013 2017 15 All variables Full table including all details/breakdowns, previous years prices 2010-2016 2020 16 All variables Full table including all details/breakdown, current prices 2010-2013 2017 16 All variables Full table including all details/breakdowns, previous years prices 2000-2016 2020 17 All variables Full table including all details/breakdowns, current prices 2010 2017 20 All variables Full table including all breakdowns/details 2000-2017 2020 22 All variables Full table including all breakdowns/details 1995-2004 2020 22 All variables Full table including all breakdowns/details 2005-2014 2017 26 All variables Full table including all breakdowns/details, excluding AN.111 Dwellings 1995-2017 2020 26 AN.111  4. Dwellings All sectors 1995-2014 2017 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1999Q1-2001Q4 2020 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2002Q1-2008Q4 2016 27 F.61  Non-Life Insurance Technical Reserves, F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits F.66  Provision for calls under standardized guarantees F.7  Financial Derivatives and Employee Stock Options S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2012Q1-2014Q4 2020 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, Counterpart information for all sectors 1999Q1-2003Q4 2020 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, Counterpart information for all sectors 2004Q1-2008Q4 2018 28 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2000Q1-2008Q4 2016 Country: Italy Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q EMP 16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown (where mandatory), thousands of persons employed and thousands of hours worked, non-adjusted and seasonally adjusted (where mandatory) Transmission at t+70 days (May) 2016 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17a) Wages and salaries D.12  17b) Employers social contributions Total economy and A*10 breakdown, current prices Transmission at t+70 days (May) 2016 5 P.3  1. Final consumption expenditure by purpose (Household) P022  Tobacco, P023  Narcotics, current prices and previous years prices and chain-linked volumes 1995-2015 (September) 2017 801 All variables Final series, full table including all breakdowns/details, (final series) 1999Q1-2014Q2 10 October 2014 noon 10 All variables NUTS II breakdown, total economy and A*10 breakdown 2000-2010 2015 12 All variables NUTS III breakdown, total economy and A*10 breakdown 2000-2011 2015 13 All variables NUTS II breakdown 2000-2010 2015 26 AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories AN11+AN12  2 Fixed assets+ Inventories All sectors 2012-2014 2017 Country: Cyprus Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices, non-adjusted and seasonally adjusted data 1995Q1-2017Q4 2018 1Q All variables Total economy and all NACE-breakdowns, current and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data Transmission at t+70 days 2020 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2012 2017 1A All variables Total economy and all NACE-breakdowns, current and previous years prices and chain linked volumes, transmission at t+ 2 months Transmission at t+70 days 2020 3 P.51g  7. a) Gross fixed capital formation by industry Total economy and A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21months 2020 3 P.51g  7. a) Gross fixed capital formation by industry Breakdown by fixed assets AN_F6, total economy and A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21months 2020 3 P.52  7. b) Changes in inventories by industry Total economy and A*10 breakdown, current prices and previous years prices, transmission at t+9 months Transmission at t+21months 2020 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current prices and previous years prices 1995-2012 2017 3 D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry Total economy and A*21 breakdown, current prices, transmission at t+9 months Transmission at t+21months 2020 6 F.52  Investment Fund Shares or Units; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits and F.66  Provision for calls under standardised guarantees. Transactions, assets and liabilities, total economy and all (sub)sectors (excluding sector S13 general government), consolidated and non-consolidated. 1995-2015 2017 7 F.52  Investment Fund Shares or Units; F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits and F.66  Provision for calls under standardised guarantees. Assets and liabilities, total economy and all (sub)sectors (excluding sector S.13 general government), consolidated and non-consolidated. 1995-2015 2017 8 P.53 Acquisitions less disposals of valuables All sectors, uses and resources 1995-2012 2017 8 NP  Acquisitions less disposals of non-produced assets All sectors (excluding sector S.13 general government), uses 1995-2015 2017 8 D43S2I  Reinvested earnings on Intra-EA F.D.I. D43S2X  Reinvested earnings on Extra-EA F.D.I. D43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders All sectors, uses and resources 2012-2015 2017 8 D.612  Employers imputed social contributions D.613  Households actual social contributions D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges All sectors (excluding sector S.13 general government), uses and resources 2012-2015 2017 801 NP  Acquisitions less disposals of non-produced assets Sector S.2  Rest of the World, uses, current prices, non-seasonally adjusted 1999Q1-2016Q4 2017 15 All variables Full table including all breakdowns/details 2010-2011 2015 16 All variables Full table including all breakdowns/details 2010-2011 2015 17 All variables Full table including all breakdowns/details 2010 2015 20 AN.113g+AN.114g  4. Machinery and equipment, gross + weapon systems, gross; AN.1132g  6. ICT equipment, gross; AN.11322g  8. Telecommunications equipment, gross; AN.1139g+AN.114g  9. Other machinery and equipment, gross + weapon systems, gross; AN.113n+AN.114n  16. Machinery and equipment, net + weapon systems, net; AN.1132n  18. ICT equipment, net; AN.11322n  20. Telecommunications equipment, net; AN.1139n+AN.114n  21. Other machinery and equipment, net + weapon systems, net Total economy and A*21-breakdown, current replacement costs and previous years replacement costs 2000-2016 2019 22 P.51g_AN.113+AN.114  4. GFCF in machinery and equipment+ weapon systems Total economy and A*21 breakdown, current prices and previous years prices and chain-linked volumes 1995-2016 2019 22 P.51g_AN.1132  6. GFCF in ICT equipment; P51g_AN.11322  8. GFCF in telecommunications equipment; P51g_AN.1139+AN.114  9. GFCF in other machinery and equipment + weapon systems Total economy, current prices and previous years prices and chain-linked volumes 2000-2016 2019 26 AN.113+AN.114  8. Machinery and equipment + Weapons systems; AN.117  10. Intellectual property products Total economy (S.1) 2000-2017 2020 26 AN.113+AN.114  8. Machinery and equipment + Weapons systems; AN.117  10. Intellectual property products All sectors 2012-2017 2020 26 AN.12  16. Inventories All sectors 2012-2017 2020 26 AN.211  20. Land S.14 + S.15 1995-2017 2020 Country: Latvia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.5  9. Gross capital formation P.52  9. b) Changes in inventories P.53  9. c) Acquisitions less disposals of valuables Total economy, previous years prices, non-adjusted and seasonally adjusted data. 1995Q1-1999Q4 2020 1Q P.51g  9. a) Gross fixed capital formation AN_F6 breakdowns, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1Q P.52  9. b) Changes in inventories Total economy, previous years prices, non-adjusted and seasonally adjusted data 2000Q1-2009Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown (where mandatory), thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1A P.5  9. Gross capital formation P.52  9. b) Changes in inventories P.53  9. c) Acquisitions less disposals of valuables Total economy, previous years prices 1995-1999 2020 1A P.51g  9. a) Gross fixed capital formation AN_F6 breakdown of fixed assets, current prices and previous years prices and chain-linked volumes 1995-1999 2020 1A P.52  9. b) Changes in inventories Total economy, previous year prices 2000-2009 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown (where mandatory), thousands of persons and thousands of hours worked 1995-1999 2020 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry D1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*64 breakdowns, current prices 1995-1999 2020 3 B.1g  3. Gross value added at basic prices by industry A*64 breakdowns, current prices and previous years prices and chain-linked volumes 1995-1999 2020 3 B.1g  3. Gross value added at basic prices by industry A*64 breakdowns, previous years prices and chain-linked volumes 2000-2008 2020 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdowns, current prices and previous years prices and chain-linked volumes 1995-2003 2020 3 B.2n+B.3n  5. Net operating surplus and net mixed income D.29  D.39  6. Other taxes on production less other subsidies on production A*21 and A*64 breakdowns, current prices 1995-2000 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes 1995-1999 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdowns, current prices and previous years prices 1995-1999 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdowns, previous years prices 2000-2009 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 and A*64 breakdown, thousands of persons and thousands of hours worked (where mandatory) 1995-1999 2020 6 All variables Full transactions table, including all breakdowns/details 1995-2003 2017 6 All variables Transactions, assets and liabilities, S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 2004-2015 2017 6 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2003 2017 7 All variables Assets and liabilities, S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated 2004-2015 2017 7 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2015 2017 8 D43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. Sector S.12  Financial Corporations, uses and resources 2012-2015 2017 8 D.441  Investment income attributed to insurance policy holders D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders Sector S.13  General Government, uses and resources 2012-2013 2015 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13  General Government, number of persons and number of hours worked 1995-1999 2015 8 D.61SC  Social insurance scheme service charges D.614  Households social contributions supplements S.13  General government 2012-2013 2015 801 D.44  Other investment income Sector S.13  General Government, uses and resources, current prices, non-seasonally adjusted 2012Q1-2014Q4 2015 9 D.51c  Taxes on holding gains S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212  Institutions and bodies of the European Union 1995-2012 2015 9 D.61SC  Social insurance scheme service charges D.614  Households social contributions supplements S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212  Institutions and bodies of the European Union 2012-2013 2015 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2006 2020 15 All variables Full table including all details/breakdowns, previous years prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous years prices 2015-2016 2020 17 All variables Full table including all details/breakdowns, current prices 2010 2016 20 All variables Total economy and A*21 breakdown, current replacement costs and previous years replacement costs 2000-2006 2020 20 All variables Total economy and A*21 breakdown, previous years replacement costs 2007-2017 2020 22 All variables Full table including all details/breakdowns 1995-1999 2020 26 All variables excluding AN.111 Dwellings Full table including all details/breakdowns 1995-2017 2020 26 AN.111  4. Dwellings All sectors 1995-2014 2017 27 All variables Transactions, assets and liabilities, including all breakdowns/details 1999Q1-2003Q4 2017 Country: Lithuania Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details 1995Q1-2004Q4 2017 1A All variables Full table including all breakdowns/details 1995-2004 2017 2 All variables, except D.2r, D.21r, D.211r, D.5r, D.61r, D.611r, D.613r, D.91r S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (derogation concerns the revisions of the variables) 1995-2004 2017 2 D.2r  Taxes on production and imports, receivable D.21r  Taxes on products, receivable D.211r  VAT, receivable D.5r  Current taxes on income, wealth etc., receivable D.61r  Net social contributions, receivable D.611r  of which employers actual social contributions D.613r  of which households actual social contributions D.91r  Capital taxes, receivable S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds (derogation concerns the revisions of the variables) 1995-2004 2015 2 PTC  Total payable tax credits TC  of which payable tax credits that exceed the taxpayers liability S.13  General government 2012-2015 2017 5 P.3  1. Final consumption expenditure by purpose (Household) P125  Insurance, P126  Financial services n.e.c., P  Total, current prices and previous years prices and chain-linked volumes 1995-2004 2017 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-2009 2017 6 F.66  Provision for calls under standardised guarantees Liabilities, S.13  General Government and subsectors, consolidated and non-consolidated 2009-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-2009 2017 7 F.66  Provision for calls under standardised guarantees Liabilities, S.13  General Government and subsectors, consolidated and non-consolidated 2009-2015 2017 8 All variables Full table including all breakdowns/details 1995-2004 2017 801 All variables Sectors S.1 Total economy, S.13  General government, S.2  Rest of the world, uses and resources, current prices, non-seasonally adjusted and seasonally adjusted 1999Q1-2004Q4 2017 801 All variables Sectors S.1 Total economy, S.13  General Government and S.2  Rest of the World, uses and resources, current prices, non-seasonally adjusted and seasonally adjusted 2005Q1-2014Q2 December 2014 9 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212  Institutions and bodies of the European Union (derogation concerns the revisions of the variables) 1995-2004 2015 10 All variables Full table including all breakdowns/details 2000-2004 2017 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions (derogation concerns the revisions of the variables) 1995-2004 2017 12 All variables Full table including all breakdowns/details 2000-2004 2017 13 All variables Full table including all breakdowns/details 2000-2004 2017 15 All variables Full table including all breakdowns/details, current prices 2011 2015 16 All variables Full table including all breakdowns/details, current prices 2011 2015 17 All variables Full table including all breakdowns/details 2010 2015 20 AN.11g  1. Fixed assets, gross AN.11n  13. Fixed assets, net Total economy, current replacement costs and previous years replacement costs (to be provided excluding AN.114, AN.115 and part of AN.117 until expiration of derogation) 2000-2017 2020 20 AN.113g+AN.114g  4. Machinery and equipment, gross + weapon systems, gross AN.113n+AN.114n  16. Machinery and equipment, net + weapon systems, net Total economy and A*21 breakdown, current replacement costs and previous years replacement costs (to be provided excluding AN.114 until expiration of derogation) 2000-2017 2020 20 AN.115g  10. Cultivated biological resources, gross AN.115n  22. Cultivated biological resources, net Total and A*21 breakdown  current replacement costs and previous years replacement costs 2000-2017 2020 20 AN.117g  11. Intellectual property products, gross AN.117n  23. Intellectual property products, net Total economy, current replacement costs, previous years replacement costs (to be provided excluding R & D until expiration of derogation) 2000-2017 2020 22 P51g_AN.11  1. Fixed assets Total economy, current prices and previous years prices and chain-linked volumes (to be provided excluding AN.114 until expiration of derogation) 1995-1999 2020 22 P51g_AN.113+AN.114  4. Machinery and equipment + weapon systems Total economy and A*21 breakdown, current prices and previous years prices and chain-linked volumes (to be provided excluding AN.114) 1995-1999 2020 22 P51g_AN.117  11. Intellectual property products, gross Total economy, current prices and previous years prices and chain-linked volumes, (to be provided excluding AN.1173 until expiration of derogation) 1995-1999 2020 26 AN.11+AN.12  2. Fixed assets + Inventories All sectors 2012-2017 2020 26 AN.11  3. Fixed assets AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products S.1 total economy 2000-2017 2020 26 AN.11  3. Fixed assets AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products Breakdown into sector S.11. Non-financial corporations, S.12. Financial corporations, S.13. General government, S.14+S.15. Households and non-profit institutions serving households 2012-2017 2020 27 F.66  Provisions for calls under standardised guarantees S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1999Q1-2008Q4 2020 27 F.66  Provisions for calls under standardised guarantees S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2009Q1-2016Q4 2017 Country: Luxembourg Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q, 1A, 2, 3, 5, 8, 9, 11, 22, 26 All variables Full tables including all breakdowns/details 1995(Q1)-1999(Q4) 2015 1Q All variables Total economy and all NACE breakdowns, current and previous years prices and chain linked volumes, non-adjusted and all adjusted data. (This derogation will be replaced by the derogation requesting a t+85 days delay in calendar year 2016). Transmission at t+90 days 2016 1Q All variables Total economy and all NACE breakdowns, current and previous years prices and chain linked volumes, non-adjusted and all adjusted data. (This derogation will replace the derogation requesting a t+90 days delay in calendar year 2016). Transmission at t+85 days 2020 1Q P6  10. Exports of goods (fob) and services P7  11 Imports of goods (fob) and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21 - S.2I Member States whose currency is not the euro and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro), S.22 Non-member countries and international organisations non resident of EU, current and previous years prices and chain linked volumes (where mandatory) 2008Q1-2015Q1 2015 1A All variables Total economy and all NACE breakdowns, current and previous years prices and chain linked volumes, transmission at t+2 months. (This derogation will be replaced by the derogation requesting a t+85 days delay in calendar year 2016). Transmission at t+90 days 2016 1A All variables Total economy and all NACE breakdowns, current and previous years prices and chain linked volumes, transmission at t+2 months. (This derogation will replace the derogation requesting a t+90 days delay in calendar year 2016). Transmission at t+85 days 2020 1A P6  10. Exports of goods and services P7  11. Imports of goods and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21 - S.2I Member States whose currency is not the euro and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro), S.22 Non-member countries and international organisations non resident of EU, current and previous years prices and chain linked volumes (where mandatory) 2008-2013 2015 6 All variables Transactions and other changes, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-1998 2020 6 All variables Transactions and other changes, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1999-2001 2017 6 All variables Transactions, assets and liabilities, S.14 Households and S.15 Non-profit institutions serving households, consolidated and non-consolidated (total S.14+S.15 to be provided until expiration derogation) 2012-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1995-1998 2020 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated 1999-2001 2017 7 All variables Assets and liabilities, sector S.14 Households and sector S.15 Non-profit institutions serving households, consolidated and non-consolidated (total S.14+S.15 to be provided until expiration derogation) 2012-2015 2017 8 All variables Sectors S.14  Households and S.15  Non-profit institutions serving households, uses and resources (to be provided for total S.14+S.15 until expiration derogation) 2012-2015 2017 801 All variables All breakdowns/details 1999Q1-1999Q4 2015 801 All variables Sectors S.1  Total economy and S.2  Rest of the world, uses and resources, current prices, seasonally adjusted data Transmission at t+90 days 2016 15 P7  Imports of goods and services P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21 - S.2I Member States whose currency is not the euro and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro), S.22 Non-member countries and international organisations non resident of EU, current prices. 2010-2011 2015 16 P6  Exports of goods and services P6 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21 - S.2I Member States whose currency is not the euro and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro), S.22 Non-member countries and international organisations non resident of EU, current prices 2010-2011 2015 17 P6  Exports of goods and services P7  Imports of goods and services P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21 - S.2I Member States whose currency is not the euro and European institutions and bodies (except the European Central Bank and other institutions and bodies of the euro), S.22 Non-member countries and international organisations non resident of EU, current prices 2010 2015 27 All variables All breakdowns/details 1999Q1-1999Q4 2015 Country: Hungary Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details Transmission at t+70 days (May) 2016 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets into: AN.117 Intellectual property products, current prices, previous years prices and chain-linked volume, non-adjusted and seasonally adjusted data 1995Q1-2011Q4 2020 1Q P.53  Acquisitions less disposals of valuables Total economy, current and previous years prices, non-adjusted and seasonally adjusted data 1995Q1-2019Q4 2020 1A All variables Full table including all breakdowns/details, transmission at t+2 months Transmission at t+70 days 2017 1A P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets into: AN.117 Intellectual property products, current prices, previous years prices and chain-linked volume, non-adjusted and seasonally adjusted data 1995-2011 2020 1A P.53  Acquisitions less disposals of valuables Total economy, current and previous years prices 1995-2012 2017 2 P.52+P.53  Changes in inventories and acquisitions less disposals of valuables OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non-produced assets S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security fund (to be provided excluding P.53 until expiration of derogation) 1995-2018 2020 3 P.51g  7. a) Gross fixed capital formation by industry AN_F6: breakdown of fixed assets into: AN.117 Intellectual property products, total economy, current prices and previous years prices and chain-linked volumes 1995-2011 2020 3 P.53  Acquisitions less disposals of valuables Total economy, current and previous years prices 1995-2012 2017 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry EEM  8. b) employees by industry Total economy and A*21 breakdown, hours worked 1995-2009 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry EEM  8. b) employees by industry Total economy and A*21 breakdown, hours worked 2010-2013 2015 8 P.53  Acquisitions less disposals of valuables All sectors, uses 1995-2018 2020 8 NP  Acquisitions less disposals of non-produced assets All sectors except S.13 general government, uses 1995-2018 2020 801 All variables Sector S.2  Rest of the world, uses and resources, current prices, seasonally adjusted data 2014Q1-2016Q4 2017 10 B1.g  2. Gross value added at basic prices (current prices) NUTS II breakdown, total economy and A*10 breakdown Transmission at t+16,5 months 2015 10 EMP  5. Total employment in thousands of persons and thousands of hours worked NUTS II breakdown, total economy, thousands of persons Transmission at t+24 months 2017 20 AN.1132g  6. ICT equipment, gross; AN.11321g  7. Computer hardware, gross; AN.11322g  8. Telecommunications equipment, gross; AN.117g  11. Intellectual property products, gross; ,AN.1173g  12. Computer software and databases, gross; AN.1132n  18. ICT equipment, net; AN.11321n  19. Computer hardware, net; AN.11322n  20. Telecommunications equipment, net; AN.117n  23. Intellectual property products, net; AN.1173n  24. Computer software and databases, net Total economy and A*21 breakdown (where mandatory), current replacement costs and previous years replacement costs 2000-2011 2020 22 P.51g_AN.117  11. GFCF in intellectual property products Total economy, current prices and previous years prices and chain-linked volumes 1995-2011 2020 22 P.51g_AN.1132  6. GFCF in ICT equipment; P.51g_AN.11321  7. GFCF in computer hardware; P.51g_AN.11322  8. GFCF in telecommunications equipment; P.51g_AN.1173  12. GFCF in computer software and databases Total economy, current prices and previous years prices and chain-linked volumes 2000-2011 2020 26 AN.117  10. Intellectual property products Total economy 2000-2011 2020 26 AN.211  20. Land Sector S.14 + S.15  Households + Non-profit institutions serving households 1995-2017 2020 Country: Malta Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all breakdowns/details Transmission at t+70 days 2020 1Q All variables Total economy and all breakdowns (NACE, AN_F6, durability), current prices and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1Q B.1g  1. Gross value added at basic prices A*10-breakdown, previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 2000Q1-2014Q4 2020 1Q B.1g  1. Gross value added at basic prices A*10-breakdown, previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 2015Q1-2016Q4 2017 1Q EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*10 breakdown (where mandatory), thousands of hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1A All variables Full table including all breakdowns/details, transmission at t+2 months Transmission at t+70 days 2020 1A All variables Total economy and all breakdowns (NACE, AN_F6, durability), previous years prices and chain linked volumes 1995-1999 2020 1A B.1g  1. Gross value added at basic prices A*10 breakdown, previous years prices and chain linked volumes 2000-2014 2020 1A B.1g  1. Gross value added at basic prices A*10 breakdown, previous years prices and chain linked volumes 2015 2017 1A EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*10 breakdown (where mandatory), thousands of hours worked 1995-1999 2020 3 All variables Total economy and all NACE- and AN_F6-breakdowns, previous years prices and chain-linked volumes 1995-1999 2020 3 B.1g  3. Gross value added at basic prices by industry A*21 and A*64 breakdowns, previous years prices and chain linked volumes 2000-2018 2020 3 P.51c  4. Consumption of fixed capital by industry A*21 and A*64 breakdowns, previous years prices and chain-linked volumes 2000-2018 2020 3 P.51g  7. a) Gross fixed capital formation by industry A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmissions at t+9 and t+21 months Transmission at t+48 months 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous years prices 1995-2007 2020 3 P.52  7. b) Changes in inventories by industry A*10 breakdown, current prices and previous years prices Transmission at t+48 months 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown, thousands of hours worked 1995-1999 2020 5 All variables All COICOP breakdowns (where mandatory), previous years prices and chain-linked volumes 1995-1999 2020 5 P.3  1. Final consumption expenditure by purpose (Household) P023  Narcotics, P122+P127  Prostitution and Other services nec (to be provided excluding P122), current prices and previous years prices and chain-linked volumes. 1995-2018 2020 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2003 2017 6 All variables Transactions, assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (total S.14+S.15 to be provided until expiration derogation) 2012-2015 2017 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2015 2017 6 F.61  Non-Life Insurance Technical Reserves F.66  Provision for calls under standardised guarantees Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated (total F.61+F.66 to be provided until expiration derogation) 2004-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2003 2017 7 All variables Assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (total S.14+S.15 to be provided until expiration derogation) 2012-2015 2017 7 F.61  Non-Life Insurance Technical Reserves F.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated (total F.61+F.66 to be provided until expiration derogation) 2004-2015 2017 8 All variables All sectors, uses and resources 1995-2004 2020 8 EMP  Employment (in number of persons and number of hours worked) Sector S13 General government, in number of persons 1995-1999 2020 8 EMP  Employment (in number of persons and number of hours worked) Sector S13 General government, in numbers of hours worked 1995-2018 2020 801 All variables All sectors, uses and resources, current prices, non-seasonally adjusted and seasonally adjusted 1999Q1-2004Q4 2020 10 B.1g  1. Gross value added at basic prices (volume growth rate based on previous years prices) NUTS II breakdown, total economy 2000-2017 2020 10 P.51g  4. Gross fixed capital formation (current prices) NUTS II breakdown, A*10 breakdown Transmission at t+48 months 2020 13 All variables NUTS II breakdown 2000-2004 2020 15 All variables Full table including all details/breakdowns, current prices Transmission at t+54 months 2020 15 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 All variables Full table including all details/breakdowns, current prices Transmission at t+54 months 2020 16 All variables Full table including all details/breakdown, previous year prices 2015-2016 2020 16 Table 16  Five additional tables (use table at basic prices, use table for domestic output, use table for imports, trade & transport margins, taxes less subsidies on products) Full additional table including all breakdowns/details, current prices 2010 2016 16 Table 16  Five additional tables (use table at basic prices, use table for domestic output, use table for imports, trade & transport margins, taxes less subsidies on products) Full additional table including all breakdowns/details, current prices Transmission at t+54 months 2020 17 All variables Full table including all details/breakdowns, current prices 2010 2016 17 All variables Full table including all details/breakdowns, current prices Transmission at t+54 months 2020 20 All variables Full table including all details/breakdowns 2000-2017 2020 22 All variables Total economy and A*21 breakdown, previous years prices and chain linked volumes 1995-1999 2020 22 All variables Total economy and A*21 breakdown, current prices and previous years prices and chain linked volumes Transmission at t+48 months 2020 26 All (mandatory) variables, excluding AN.111  Dwellings All (mandatory) sectors 1995-2017 2020 26 AN.111  4. Dwellings All sectors 1995-2014 2017 27 All variables S.13  General government S.1311  Central government S.1313  Local government, including counterpart data by all sectors 1999Q1-2003Q4 2020 Country: The Netherlands Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13  General Government, number of hours worked 1995-2015 2017 Country: Austria Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 6 All variables Transactions, assets and liabilities, S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 1995-2011 2017 6 F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits F.66  Provision for calls under standardized guarantees Transactions, assets and liabilities, S.11  Non-financial corporations; S122+S.123  Deposit-taking corporations except the Central Bank, and Money market funds; S.124  Non-MMF investment funds; S.128 + 129  Insurance Corporations and Pension Funds, consolidated and non-consolidated. 1995-2011 2017 6 F.66:  Provisions for calls under standardized guarantees Assets and liabilities, S.12 financial corporations and all (sub) sectors, S.2 (rest of the world) consolidated and non-consolidated. 1995-2011 2017 7 All variables Assets and liabilities, S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 1995-2011 2017 7 F.63_F.64_F.65:  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits. Assets and liabilities, S.11  Non-financial corporations; S122+S.123  Deposit-taking corporations except the Central Bank, and Money market funds; S.124  Non-MMF investment funds; S.128 + 129  Insurance Corporations and Pension Funds, consolidated and non-consolidated. 1995-2011 2017 7 F.66:  Provisions for calls under standardized guarantees Assets and liabilities, S.12 financial corporations and all (sub) sectors, S.2 (rest of the world), consolidated and non-consolidated. 1995-2011 2017 8 All variables Sector S.14  Households and S.15  Non-profit institutions serving households, uses and resources (total S.14+S15 to be provided until expiration derogation) 2012-2015 2017 801 All variables Final series, full table including all breakdowns/details 1999Q1-2014Q2 3 October 2014 13 All variables NUTS II breakdown (total S.14+S15 to be provided until expiration derogation) 2012-2017 2020 15, 16, 17 All variables Full table including all breakdowns/details 2010 2015 26 AN.11+AN.12  2. Fixed assets + Inventories AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2017 2020 26 AN.111  4. Dwellings S.11 non-financial corporations and. S.12  Financial Corporations (total S.11 + S.12 to be provided until expiration derogation) 1995-2014 2017 Country: Poland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2003Q4 2017 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, chain linked volumes, seasonally adjusted data 2004Q1-2016Q4 2017 1Q P.52  9. b) Changes in inventories P.53  9. c) Acquisitions less disposals of valuables Total economy, previous years prices, seasonally adjusted data 1995Q1-2016Q4 2017 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-1998Q4 2020 1Q D11  17. a) Wages and salaries D12  17.b) Employers social contributions Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D12  17.b) Employers social contributions A*10 breakdown, current prices, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D12  17.b) Employers social contributions Total economy and A*10 current prices, non-adjusted and seasonally adjusted data Transmission at t+95 days 2020 1Q B.2g+B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-1998Q4 2020 1Q B.2g+B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, non-adjusted and seasonally adjusted data Transmission at t+95 days 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data 1995Q1-2000Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data 2001Q1-2003Q4 2015 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data Transmission at t+65 days 2020 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and previous years prices and chain linked volumes, non-adjusted data Transmission at t+65 days 2020 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and chain linked volumes, seasonally adjusted data 2008Q1-2016Q4 2017 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and chain linked volumes, seasonally adjusted data Transmission at t+65 days 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, thousands of persons and thousands of hours worked 1995-2000 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons and thousands of hours worked 2001-2003 2015 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown, thousands of persons and thousands of hours worked, transmission at t+2 months Transmission at t+65days 2020 1A B.2g+B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, transmission at t+2 months Transmission at t+95 days 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D.12  17. b) Employers social contributions Total economy and A*10 breakdown, current prices, transmission at t+2 months Transmission at t+95 days 2020 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services, geographical breakdown P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), S.22 non-member countries and international organisations non resident of EU, current prices and previous years prices and chain linked volumes, transmission at t+2 months Transmission at t+65 days 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non produced assets S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2009 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government 1995-2004 2020 2 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government 2005-2009 2017 2 OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non produced assets S.13  General government (to be provided excluding NP until expiration derogation) 1995-2004 2020 2 OP5ANP  Gross capital formation and acquisitions less disposals of non-financial non produced assets S.13  General government (to be provided excluding NP until expiration derogation) 2005-2009 2017 2 D.4p_S.1311  of which, payable to sub-sector central government (S.1311) D.4p_S.1313  of which, payable to sub-sector local government (S.1313) D.4p_S.13.14  of which, payable to sub-sector social security funds (S.1314) D.7p_S.1311  of which, payable to sub-sector central government (S.1311) D.7p_S.1313  of which, payable to sub-sector local government (S.1313) D.7p_S.13.14  of which, payable to sub-sector social security funds (S.1314) D.9_S.1311  of which, payable to sub-sector central government (S.1311) D.9_S.1313  of which, payable to sub-sector local government (S.1313) D.9_S.1314  of which, payable to sub-sector social security funds (S.1314) S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2004 2017 2 D.995  Capital transfers from general government to relevant sectors representing taxes and social contributions assessed but unlikely to be collected S.1313  Local government 1995-2000 2020 2 D.211r  VAT, receivable D.29r  Other taxes on production, receivable D.41r  Interest, receivable D.42r+D.43r+D.44r+D.45r  Other property income, receivable D.31p  Subsidies on products, payable D.39p  Other subsidies on production, payable D.92p  Investment grants, payable S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-1998 2017 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, thousands of persons and thousands of hours worked 1995-2000 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*21 breakdown, thousands of persons and thousands of hours worked 2001-2003 2015 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown, thousands of persons 1995-2009 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) A*64 breakdown, thousands of persons 2010-2013 2015 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry D.29 D.39  6. Other taxes on production less other subsidies on production D.1  9. Compensation of employees by industry D.11  9. a) Wages and salaries by industry A*64 breakdown, current prices, transmission at t+21 months Transmission at t+24 months 2020 3 B.1g  3. Gross value added at basic prices by industry P.51c  4. Consumption of fixed capital by industry A*64 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+21 months Transmission at t+24 months 2020 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2003 2017 6 All variables Transactions, assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided for total S.14+S.15 until expiration derogation) 2012-2015 2017 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2015 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2002 2017 7 All variables Assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, consolidated and non-consolidated (to be provided for total S.14+S.15 until expiration derogation) 2012-2015 2017 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13 General Government, thousands of persons thousands of hours worked 2010-2015 2017 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13 General Government, thousands of persons and thousands of hours worked 1995-2009 2020 8 D.441  Investment income attributed to insurance policy holders D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders All sectors, uses and resources 2012-2015 2017 8 D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges All sectors, uses and resources 2012-2015 2017 8 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources 1995-2004 2017 8 NP  Acquisitions less disposals of non-produced assets All sectors, uses 1995-2004 2020 8 NP  Acquisitions less disposals of non-produced assets All sectors, uses 2005-2009 2017 8 D.12 Employers social contributions Sector S.2  Rest of the World, uses and resources 1995-2012 2017 8 D.3  Subsidies D.31  Subsidies on products D.39  Other subsidies on production Sector S.2  Rest of the World, uses 1995-2003 2017 8 D.214  Taxes on products, except VAT and import taxes Sector S.2  Rest of the World, resources 1995-2005 2017 8 D.2  Taxes on production and imports Sector S.2  Rest of the World, resources 1995-2003 2017 8 D.29  Other taxes on production Sector S.2  Rest of the World, resources 1995-2012 2017 8 D.44  Other investment income D.5  Current taxes on income, wealth, etc. D.51  Taxes on income D.59  Other current taxes D.6  Social contributions and benefits D.61  Net social contributions D.62  Social benefits other than social transfers in kind D.71  Net non-life insurance premiums D.72  Non-life insurance claims D.8  Adjustment for the change in pension entitlements D.91p  Capital taxes, payable D.91r  Capital taxes, receivable B.10.1  Change in net worth due to saving and capital transfers Sector S.2  Rest of the World, uses and resources 1995-2012 2017 8 D.74  Current international cooperation Sector S.2  Rest of the World, uses and resources 1995-2003 2017 8 D.92r  Investment grants, receivable Sector S.2  Rest of the World, uses and resources 1995-2004 2017 801 D.2  Taxes on production and imports D.3  Subsidies D.5  Current taxes on income, wealth, etc. D.6  Social contributions and benefits D.7  Other current transfers D.8  Adjustment for the change in pension entitlements D.9  Capital transfers Sector S.2  Rest of the World, uses and resources, current prices, seasonally adjusted data 1999Q1-2017Q1 2017 801 NP  Acquisitions less disposals of non-produced assets All sectors, uses, current prices, non-seasonally adjusted data 1999Q1-2004Q4 2020 801 NP  Acquisitions less disposals of non-produced assets All sectors, uses, current prices, non-seasonally adjusted data 2005Q1-2009Q4 2017 801 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources, current prices, non-seasonally adjusted data 1999Q1-2004Q4 2017 801 D.2  Taxes on production and imports Sector S.2  Rest of the World, resources, current prices, non-seasonally adjusted data 1999Q1-2004Q4 2017 801 D.29  Other taxes on production D.91r  Capital taxes, receivable Sector S.2  Rest of the World, resources, current prices, non-seasonally adjusted data 1999Q1-2013Q4 2017 801 D.3  Subsidies D.31  Subsidies on products D.39  Other subsidies on production Sector S.2  Rest of the World, uses, current prices, non-seasonally adjusted data 1999Q1-2004Q1 2017 801 D.5  Current taxes on income, wealth, etc. D.6  Social contributions and benefits D.61  Net social contributions D.62  Social benefits other than social transfers in kind D.71  Net non-life insurance premiums D.72  Non-life insurance claims D.8  Adjustment for the change in pension entitlements B.101  Change in net worth due to saving and capital transfers Sector S.2  Rest of the World, uses and resources, current prices, non-seasonally adjusted data 1999Q1-2013Q4 2017 801 D.91p  Capital taxes, payable Sector S.2  Rest of the World, uses, current prices, non-seasonally adjusted data 1999Q1-2013Q4 2017 9 D.612  Employers imputed social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212 Institutions and bodies of the EU 1995-2012 2017 9 D.61SC  Social insurance scheme service charges D.614  Households social contributions supplements S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds S.212 Institutions and bodies of the EU 2012-2015 2017 10 EMP  5. Employment in thousands of persons and thousands of hours worked ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown, thousands of persons 2000 2020 10 EMP  5. Employment in thousands of persons and thousands of hours worked ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown, thousands of persons 2001-2003 2015 10 EMP  5. Employment in thousands of persons and thousands of hours worked ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown, thousands of hours worked 2000-2007 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions 1995-2001 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001 2020 11 NP  Acquisitions less disposals of non-financial non-produced assets S.13  General government All COFOG breakdowns 2002-2009 2020 11 OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.13  General government All COFOG breakdowns (to be provided excluding NP until expiration derogation) 2002-2009 2020 11 NP  Acquisitions less disposals of non-financial non-produced assets OP5ANP  Gross capital formation + Acquisitions less disposals of non-financial non-produced assets S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG breakdowns 1995-2009 2020 12 EMP  2. Employment in thousands of persons ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown 2000 2020 12 EMP  2. Employment in thousands of persons ETO  Total EEM  Employees All NUTS breakdowns, A*10 breakdown 2001-2003 2015 15 All variables Full table including all details/breakdown, previous years prices 2015-2016 2020 16 All variables Full table including all details/breakdown, previous years prices 2015-2016 2020 20 AN.1132g  6. ICT equipment, gross AN.11321g  7. Computer hardware, gross AN.11322g  8. Telecommunications equipment, gross AN.1139g+AN.114g  9. Other machinery and equipment, gross + weapon systems, gross AN.1132n  18. ICT equipment, net AN.11321n  19. Computer hardware, net AN.11322n  20. Telecommunications equipment, net AN.1139n+AN.114n  21. Other machinery and equipment, net + weapon systems, net Total economy, current replacement costs and previous years replacement costs 2000-2017 2020 22 P.51g_AN.11  1. GFCF in fixed assets P51g_AN.1132  6. GFCF in ICT equipment P51g_AN.11321  7. GFCF in computer hardware P51g_AN.11322  8. GFCF in telecommunications equipment P51g_AN.1139+AN.114  9. GFCF in other machinery and equipment + weapon systems Total economy, current prices and previous years prices and chain linked volumes 2000-2017 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2009 2020 Country: Portugal Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Total economy and all NACE-breakdowns, current and previous years prices and chain linked volumes Transmission at t+70 days 2016 3 All variables Total economy and all NACE-breakdowns, current prices and previous years prices and chain linked volumes (where required), transmission at t+ 9 months 1995-2014 2016 3 B1.g  3. Gross value added at basic prices by industry, P.51c  4. Consumption of fixed capital by industry, P.5  7. Gross capital formation P.51g  7.a) Gross fixed capital formation by industry, Breakdown by fixed asset AN_F6 Total economy and all NACE-breakdowns, chain linked volumes 1995-2014 2016 5 P.3  1. Final consumption expenditure by purpose (Household) All COICOP-groups, chain linked volumes 2006-2014 2016 5 P.3  1. Final consumption expenditure by purpose (Household) All COICOP-groups, chain-linked volumes 1995-2005 2020 8 P.11  Market Output P.12  Output for own final use P.13  Non-market output All sectors except S.13  General government; resources Transmission at t+21months 2017 8 All variables S.14  Households and S.15  Non-profit institutions serving households, uses and resources Transmission at t+21months 2017 8 D.611  Employers actual social contributions D.612  Employers imputed social contributions D.613  Households actual social contributions D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges D.631  Social transfers in kind  non-market production D.632  Social transfers in kind  purchased market production All sectors except S.13 General government, uses and resources Transmission at t+21months 2017 17 All variables Full table including all details/breakdowns 2010 2020 22 All variables A*21 breakdown (where mandatory), chain linked volumes 1995-2013 2016 26 All variables Totals and all sector breakdowns (where mandatory) 1995-2011 2018 26 All variables Total economy and sectors S.13  General government and S.14+S15  Households and Non-profit institutions serving households 2012-2014 2017 Country: Romania Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q B.2g+B.3g  13. Gross operating surplus and gross mixed income Total economy, current prices, seasonally adjusted (to be transmitted excluding B.3g until expiration of derogation) 1995Q1-2016Q4 2017 1Q B.2g+B.3g  13. Gross operating surplus and gross mixed income Total economy, current prices, non- adjusted (to be transmitted excluding B.3g until expiration of derogation) 1995Q1-2009Q4 2016 1Q B.2g+B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, non- adjusted and seasonally adjusted Transmission at t+3 months 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  (a) Wages and salaries D.12  (b) Employers social contributions Total economy and A*10 breakdown  current prices, seasonally adjusted 1995Q1-2016Q4 2017 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  (a) Wages and salaries D.12  (b) Employers social contributions Total economy and A*10 breakdown, current prices, non-adjusted and seasonally adjusted Transmission at t+3 months 2020 1Q POP  16. a) Total population (thousands of persons) Total economy, thousands of persons, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons), ESE  16. c) Self employed, EEM  16. d) Employees A*10 breakdown (for total employment, self employed and employees in resident production unit), thousands of persons employed and thousands of hours worked, seasonally adjusted 1995Q1-2016Q4 2017 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons), ESE  16. c) Self employed, EEM  16. d) Employees A*10 breakdown (for total employment, self employed and employees in resident production unit), thousands of persons employed and thousands of hours worked, seasonally adjusted Transmission at t+3 months 2020 1Q P3  5. a) Household final consumption expenditure (domestic concept) Breakdown by durability, current and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2019Q4 2020 1Q P.5  9. Gross capital formation Total economy, current and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data (to be provided excluding P.53 until expiration of derogation) 1995Q1-2016Q4 2017 1Q P.51g  9. a) Gross fixed capital formation AN_F6: breakdown of fixed assets, current and previous years prices and chain linked volumes, non-adjusted and seasonally adjusted data 1995Q1-2019Q4 2020 1Q P.53  9. c) Acquisitions less disposals of valuables Total economy, current and previous years prices, non-adjusted and seasonally adjusted data 1995Q1-2016Q4 2017 1A P.5  9. Gross capital formation Total economy, current and previous years prices and chain linked volumes (to be provided excluding P.53 until expiration of derogation) 1995-2006 2017 1A P.51g  9. a) Gross fixed capital formation Total economy and AN_F6: breakdown of fixed assets, current and previous years prices and chain linked volumes 1995-2015 2017 1A P.53  9. c) Acquisitions less disposals of valuables Total economy, current and previous years prices 1995-2006 2017 1A B.2g+B.3g  13. Gross operating surplus and gross mixed income Total economy, current prices (to be transmitted excluding B.3g until expiration of derogation) 1995-2009 2016 1A B.2g+B.3g  13. Gross operating surplus and gross mixed income D.2  14. Taxes on production and imports D.3  15. Subsidies Total economy, current prices, transmission at t+2 months Transmission at t+3 months 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  (a) Wages and salaries D.12  (b) Employers social contributions Total economy, A*10 breakdown, current prices, transmission at t+2 months Transmission at t+3 months 2020 2 D.613r  of which households actual social contributions S.13  General government S.1314  Social security funds 1995-1997 2020 2 D.8  Adjustment for the change in pension entitlements S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2012 2017 3 All variables A*21 breakdown, current and previous years prices and chain linked volumes transmission at t+ 9 months (to be provided at A*10 level at t+12 months until expiration of derogation) 1995-2015 2017 3 All variables A*64 breakdown, current and previous years prices and chain linked volumes, transmission at t+21 month Transmission at t+23 months 2016 3 P.5  7. Gross capital formation Total economy, current and previous years prices, chain linked volumes (to be provided excluding P.53 until expiration of derogation) 1995-2006 2017 3 P..51g  a) Gross fixed capital formation by industry, breakdown by fixed asset AN_F6 AN_F6 breakdown into AN113+AN114, AN115, AN117, total and A*10 breakdown, current and previous years prices and chain linked volumes, (breakdown into AN.113+AN.114 to be provided excluding AN.114 until expiration of derogation) 1995-2015 2017 3 P.53  7. c) Acquisitions less disposals of valuables Total economy, current and previous years prices 1995-2006 2017 5 P.3  1. Final consumption expenditure by purpose (Household) All COICOP groups, current and previous years prices and chain linked volumes Transmission at t+21 months 2017 6 All variables Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-1997 2017 6 All variables Transactions, assets and liabilities, S.11 Non-Financial Corporations, consolidated and non-consolidated. 1998-2010 2017 6 All variables Transactions, assets and liabilities, S.124  Non-MMF investment funds S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, General Government, Central Government (S.1311), Local Government (S.1313) and Social Security Funds (S.1314), consolidated and non-consolidated. 1998-2015 2017 6 F.63+F.64+F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits, F.66  Provision for calls under standardised guarantees Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1998-2015 2017 6 F.7  Financial Derivatives and Employee Stock Options (to be provided excluding F.72) Transactions, assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated.. 1998-2010 2017 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2015 2017 7 All variables Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1995-1997 2017 7 All variables Assets and liabilities, S.11 Non-Financial Corporations, consolidated and non-consolidated. 1998-2010 2017 7 All variables Assets and liabilities, S.124  Non-MMF investment funds, S.125+S.126+S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, General Government, Central Government (S.1311), Local Government (S.1313) and Social Security Funds (S.1314), consolidated and non-consolidated. 1998-2015 2017 7 F.63+F.64+F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits, F.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1998-2015 2017 7 F.7  Financial Derivatives and Employee Stock Options (to be provided excluding F.72) Assets and liabilities, total economy and all (sub) sectors, consolidated and non-consolidated. 1998-2010 2017 8 B.3g  Mixed income, gross All sectors, uses and resources 1995-2009 2016 8 D.441  Investment income attributed to insurance policy holders D.442  Investment income payable on pension entitlements D.443  Investment income attributable to collective investment fund shareholders Sector S.2  Rest of the World, uses and resources 2012-2015 2017 8 D.441  Investment income attributed to insurance policy holders D.442  Investment income payable on pension entitlements All sectors except S2, uses and resources 2012-2014 2016 8 D.443  Investment income attributable to collective investment fund shareholders All sectors except S.2, uses and resources 2012-2015 2017 8 D.614  Households social contributions supplements D.61SC  Social insurance scheme service charges All sectors, uses and resources 2012-2015 2017 8 D.8  Adjustment for the change in pension entitlements All sectors, uses and resources 1995-2014 2017 8 P.53  9. c) Acquisitions less disposals of valuables All sectors, uses and resources 1995-2006 2017 8 NP  Acquisitions less disposals of non-produced assets All sectors, uses and resources 1995-2015 2017 801 All variables excluding balancing items All sectors, uses and resources, current prices, seasonally adjusted 1999Q1-2016Q4 2017 801 P.52+P.53  Changes in inventories and net acquisition of valuables All sectors, uses and resources, current prices, non-seasonally adjusted (to be provided excluding P.53 until expiration of derogation) 1999Q1-2016Q4 2017 801 D.61  Net social contributions All sectors, except S.13 general government, uses and resources, current prices, non-seasonally adjusted 1999Q1- 2013Q4 2017 801 D.8  Adjustment for the change in pension entitlements All sectors, except S1; uses and resources, current prices, non-seasonally adjusted 1999Q1- 2014Q4 2017 801 NP  Acquisitions less disposals of non-produced assets All sectors, uses, current prices, non-seasonally adjusted 1999Q1- 2016Q4 2017 9 D.61SC  Social insurance scheme service charges S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 2012-2015 2017 9 D.613  Households actual social contributions D.613c  Compulsory households actual social contributions D.613v  Voluntary households actual social contributions S.13  General government S.1314  Social security funds 1995-1997 2020 9 D.614  Households social contributions supplements S.13  General government S.1314  Social security funds 2012-2015 2017 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2006 2020 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2007-2008 2018 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2009-2010 2015 20 All variables Total economy and A*21 breakdown, current replacement costs and previous years replacement costs 2000-2017 2020 22 All variables Total economy and A*21 breakdown, current prices and previous years prices and chain-linked volumes 1995-2010 2017 22 P.51g_AN.113+AN.114 GFCF in machinery and equipment + weapon systems A*21 breakdown, current prices and previous years prices and chain linked volumes (to be provided excluding AN.114 until expiration of derogation) 1995-2014 2017 22 P.51g_AN.1139+AN114 GFCF in other machinery and equipment + weapon systems Total economy, current prices and previous years prices and chain linked volumes (to be provided excluding AN.114 until expiration of derogation) 2000-2014 2017 22 P51g_AN115 GFCF in cultivated biological resources A*21 breakdown, current prices and previous years prices and chain linked volumes 1995-2014 2017 22 P.51g_AN.1132 GFCF in ICT equipment P.51g_AN.11321 GFCF in computer hardware P.51g_AN.11322 GFCF in telecommunications equipment Total economy, current prices and previous years prices and chain linked volumes 2000-2017 2020 22 P.51g_AN.117 GFCF in intellectual property products Total economy, current prices and previous years prices and chain linked volumes 1995-2014 2017 26 All mandatory variables excluding AN.111 Dwellings Total economy and all mandatory sector breakdowns 1995-2017 2020 26 AN.111  4. Dwellings All sectors 1995-2014 2017 27 F.61  Non-life insurance technical reserves F.63_F.64_F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits F.66  Provision for calls under standardised guarantee F.7  Financial derivatives and employee stock options (to be provided excluding F.72) S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1999Q1-2016Q4 2017 27 All variables S.1311  Central government S.1314  Social security funds, Counterpart information for sector S.11 and S.12 1999Q1-2016Q4 2017 Country: Slovenia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q B.1g  1. Gross value added at basic prices Total economy and A*10 breakdown, current prices, non-adjusted and seasonally-adjusted data 1995Q1-1999Q4 2020 1Q D.21  2. a) Taxes on products D.31  2. b) Subsidies on products Total economy, current prices, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, hours worked, non-adjusted and seasonally adjusted data 1995Q1-1999Q4 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown, hours worked 1995-1999 2020 3 EMP  8. Employment by industry (thousands of persons, thousands of hours worked and thousands of jobs) ESE  8. a) self employed by industry (thousands of persons, thousands of hours worked and thousands of jobs) EEM  8. b) employees by industry (thousands of persons, thousands of hours worked and thousands of jobs) Total economy and A*21 breakdown, hours worked 1995-1999 2020 3 P.51g  7. a) Gross fixed capital formation by industry Total economy and A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2018 3 P.51g  7. a) Gross fixed capital formation by industry Breakdown of fixed assets AN_F6 by NACE A*10 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2018 6 All variables Transactions, assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2001 2017 6 All variables Transactions, assets and liabilities, S.124  Non-MMF investment funds; S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated 2001-2012 2017 7 All variables Assets and liabilities, total economy and all (sub)sectors, consolidated and non-consolidated. 1995-2001 2017 7 All variables Assets and liabilities, S.124  Non-MMF investment funds; S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated 2001-2012 2017 8 EMP  Employment (in number of persons and number of hours worked) Sector S.13  General Government, number of hours worked 1995-2015 2017 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG divisions 1995-1998 2020 26 AN.211 - 20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2018 27 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, including counterpart data by all sectors 1999Q1-2003Q4 2020 Country: Slovakia Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 5 P.3  1. Final consumption expenditure by purpose (Household) P102  Secondary education and P103  Post-secondary non-tertiary education, current prices and previous years prices and chain-linked volumes 1995-2018 2020 6 All variables Transactions, assets and liabilities, S.124  Non-MMF investment funds; S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated 1995-2015 2017 6 F.511  Listed shares, F.512  Unlisted shares, F.519  Other equity, F.52  Investment Fund Shares or Units, F.62  Life Insurance and Annuity Entitlements, F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2004 2017 6 F.63+F.64+F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits Transactions, assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2012 2017 6 F.66  Provision for calls under standardised guarantees Transactions, assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2015 2017 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2015 2017 7 All variables Assets and liabilities, S.124  Non-MMF investment funds; S.125_S.126_S.127  Other financial intermediaries, except insurance corporations and pension funds, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated 1995-2015 2017 7 F.511  Listed shares, F.512  Unlisted shares, F.519  Other equity, F.52  Investment Fund Shares or Units, F.62  Life Insurance and Annuity Entitlements, F.7  Financial Derivatives and Employee Stock Options Assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2004 2017 7 F.63+F.64+F.65  Pension Entitlements, claims of pension funds on pension managers, entitlements to non-pension benefits Assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2012 2017 7 F.66  Provision for calls under standardised guarantees Assets and liabilities, total economy and all (sub)sectors excluding government (sub)sectors, consolidated and non-consolidated. 1995-2015 2017 8 D.443  Investment income attributable to collective investment fund shareholders D.61SC  Social insurance scheme service charges All sectors, uses and resources 2012-2015 2017 801 All variables S.1  Total Economy, uses and resources, non-seasonally adjusted and seasonally adjusted 1999Q1-2015Q4 2017 11 All variables S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds, All COFOG groups 2001-2002 2020 20 All variables Total economy and A*21 breakdown, current replacement costs and previous years replacement costs 2000-2003 2020 26 AN.11+AN.12  2. Fixed assets + Inventories AN.1121  6. Buildings other than dwellings AN.1122  7. Other structures AN.12  16. Inventories All sectors 2012-2017 2020 26 AN.11  3. Fixed assets AN.112  5. Other buildings and structures AN.113+AN.114  8. Machinery and equipment + Weapons systems AN.115  9. Cultivated biological resources AN.117  10. Intellectual property products All sectors (where mandatory) 2000-2017 2020 26 AN.211  20. Land S.14+S.15:Households and non-profit institutions serving households 1995-2017 2020 Country: Finland Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q All variables Full table including all (mandatory) breakdowns/details Transmission at t+65 days 2020 1A All variables Full table including all (mandatory) breakdowns/details, transmission at t+2 months Transmission at t+65 days 2020 10 B.1g  2. Gross value added at basic prices (current prices) NUTS II breakdown, total economy, transmission at t+12 months Transmission at t+24 months 2016 10 ETO  Total employment in thousands of persons and in thousands of hours worked NUTS II breakdown, total economy, thousands of persons, transmission at t+12 months Transmission at t+24 months 2016 15 All variables Full table including all (mandatory) breakdowns/details, current prices 2010-2011 End-2015 16 All variables Full table including all (mandatory) breakdowns/details, current prices 2010-2011 End-2015 17 All variables Full table including all (mandatory) breakdowns/details, current prices 2010 End-2015 Country: Sweden Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in 1Q P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 l breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data (P6/P7 breakdown to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 1995Q1-2019Q4 2020 1Q D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D12  17.b) Employers social contributions A*10 breakdown of compensation of resident employees, current prices, non-adjusted and seasonally adjusted data (to be provided excluding compensation of employees abroad until expiration of the derogation) 1995Q1-2019Q4 2020 1Q EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown of employment of residents, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data (to be provided excluding employment abroad until expiration of the derogation) 1995Q1-2019Q4 2020 1A P.6  10. Exports of goods (fob) and services P.7  11. Imports of goods (fob) and services P6/P7 breakdown (where mandatory) into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area), current prices and previous years prices and chain-linked volumes (P6/P7 breakdown to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 1995-2018 2020 1A D.1  17. Compensation of employees working in resident production units and compensation of resident employees D.11  17. a) Wages and salaries D12  17.b) Employers social contributions A*10 breakdown of compensation of resident employees, current prices, non-adjusted and seasonally adjusted data (to be provided excluding compensation of employees abroad until expiration of the derogation) 1995-2018 2020 1A EMP  16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees Total economy and A*10 breakdown of employment of residents, thousands of persons and thousands of hours worked, non-adjusted and seasonally adjusted data (to be provided excluding employment abroad until expiration of the derogation) 1995-2018 2020 3 P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry B.2n+B.3n  5. Net operating surplus and net mixed income D.29 D.39  6. Other taxes on production less other subsidies on production Total economy and A*21 breakdown, current prices), transmission at t+9 months Transmission at t+21 months 2020 3 P.51c  4. Consumption of fixed capital by industry Total economy and A*21 breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+21 months 2020 6 F.63+F.64+F.65  Pension Entitlements, claims of pension Funds on pension managers, entitlements to non-pension benefits; F.66  Provision for calls under standardised guarantees; Transactions, assets and liabilities, total economy and all (sub)sectors except the general government sector, consolidated and non-consolidated. 1995-2015 2017 6 F.512  Unlisted shares; Transactions, assets and liabilities, sector S.14+S.15 Households+NPISH, consolidated and non-consolidated. 1995-2011 2017 6 F.512  Unlisted shares; Transactions, assets and liabilities, sector S.14 Households, S15 NPISH, S.14+S.15 Households + NPISH, consolidated and non-consolidated. 2012-2015 2017 6 F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, S.14+S.15 Housholds+NPISH, consolidated and non-consolidated. 1995-2004 2017 6 F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, S.11 Non-financial corporations, S.12 Financial corporations, consolidated and non-consolidated. 1995-2001 2017 6 All variables Transactions, assets and liabilities, S.125+S.126+S.127  Other financial intermediaries except pension funds and insurance corporations, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 1995-2015 2017 6 F.7  Financial Derivatives and Employee Stock Options Nominal holdings gains and losses and Other changes in volume for, S.11 Non-financial corporations, S.12 Financial corporations and S.14+S.15 Households, consolidated and non-consolidated. 2012-2015 2017 7 F.63+F.64+F.65  Pension Entitlements, claims of pension Funds on pension managers, entitlements to non-pension benefits; F.66  Provision for calls under standardised guarantees; Assets and liabilities, total economy and all (sub)sectors except the general government sector, consolidated and non-consolidated. 1995-2015 2017 7 F.512  Unlisted shares Assets and liabilities, sectors, S.14+S.15 Households+NPISH, consolidated and non-consolidated. 1995-2011 2017 7 F.512  Unlisted shares Assets and liabilities, sectors S.14 Households, S.15 NPISH, S.14+S.15 Households+NPISH, consolidated and non-consolidated. 2012-2015 2017 7 F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, S.11 Non-financial corporations, S.12 Financial corporations, consolidated and non-consolidated. 1995-2001 2017 7 F.7  Financial Derivatives and Employee Stock Options Transactions, assets and liabilities, S.14+S.15 Housholds+NPISH, consolidated and non-consolidated. 1995-2004 2017 7 All variables Transactions, assets and liabilities, S.125+S.126+S.127  Other financial intermediaries except pension funds and insurance corporations, Financial Auxiliaries and Captive Financial Institutions and Money Lenders, consolidated and non-consolidated. 1995-2015 2017 8 D614  Households social contributions supplements D.61SC  Social insurance scheme service charges Sector S2  Rest of the World, uses and resources (to be provided excluding S.212 Institutions and bodies of the EU until expiration of the derogation) 2012-2015 2017 8 D43S21  Reinvested earnings on Intra-EU F.D.I. D43S22  Reinvested earnings on Extra-EU F.D.I. All sectors, uses and resources 2012-2014 2016 8 D.441  Investment income attributed to insurance policy holders D.443  Investment income attributable to collective investment fund shareholders All sectors, uses and resources 2012-2015 2017 8 D.442  Investment income payable on pension entitlements All sectors, uses and resources 2012-2014 2016 8 D.8  Adjustment for the change in pension entitlements Sector S.2  Rest of the World, uses and resources 1995-2011 2017 8 D.45  Rents Sector S.12  Financial Corporations, uses and resources, current prices 1995-2015 2017 801 D.45  Rents Sector S.12  Financial Corporations, uses and resources, current prices, non-seasonally adjusted 1999Q1-2016Q4 2017 801 D.74A  Of which: paid to/received by European institutions (e.g. EDF) All sectors, uses and resources, current prices, non-seasonally adjusted 1999Q1-2015Q3 2016 801 D.8  Adjustment for the change in pension entitlements Sector S.2  Rest of the World, uses and resources, current prices, non-seasonally adjusted and seasonally adjusted data 1999Q1-2016Q4 2017 9 D.61SC  Social insurance scheme service charges D.614  Households social contributions supplements S.212 Institutions and bodies of the EU 2012-2018 2020 9 D.613c  Compulsory households actual social contributions D.613ce  Compulsory employees actual social contributions D.613v  Voluntary households actual social contributions S.13  General government S.1311  Central government S.1313  Local government S.1314  Social security funds 1995-2012 2020 9 D.613c  Compulsory households actual social contributions D.613ce  Compulsory employees actual social contributions D.613v  Voluntary households actual social contributions S.212 Institutions and bodies of the EU 1995-2018 2020 10 B.1g  2. Gross value added at basic prices (current prices) NUTS II breakdown, total economy, transmission at t+12 months Transmission at t+24 months 2015 10 ETO  5. Total employment in thousands of persons and in thousands of hours worked NUTS II breakdown, total economy, thousands of persons, transmission at t+12 months Transmission at t+24 months 2015 15 P7  Imports of goods and services P7 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices and previous years prices (where mandatory) (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010-2016 2020 15 All variables Breakdown into industries/products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into industries/products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices and previous years prices (where mandatory) 2010-2016 2020 16 P6  Exports of goods and services P6 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices and previous years prices (where mandatory) (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010-2016 2020 16 All variables Breakdown into industries/products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into industries/products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices and previous years prices (where mandatory) 2010-2016 2020 16 B2A3N  Operating surplus and mixed income, net B2A3G  Operating surplus and mixed income, gross Breakdown by NACE A*64 breakdown, current prices 2010-2016 2020 17 P6  Exports of goods and services P7  Imports of goods and services P6/P7 breakdown into S.2I MS whose currency is the euro, the ECB and other institutions and bodies of the euro area, and S.21-S.2I MS whose currency is not the euro and European institutions and bodies (except the ECB and other institutions and bodies of the euro area) by CPA P*64 breakdown, current prices (to be provided excluding data on euro area/European institutions and bodies until expiration of the derogation) 2010, 2015 2020 17 All variables Breakdown into products 36, 37-39 (to be provided as sum 36-37 and 38-39 until expiration of the derogation), Breakdown into products 45, 46, 47 (to be provided as sum 45-47 until expiration of the derogation), current prices 2010, 2015 2020 17 B2A3N  Operating surplus and mixed income, net B2A3G  Operating surplus and mixed income, gross Breakdown by CPA P*64, current prices 2010, 2015 2020 20 AN.11g 1. Fixed assets, gross; AN.111g 2. Dwellings, gross; AN.112g 3. Other buildings and structures, gross; AN.113g+AN.114g 4. Machinery and equipment+weapon systems, gross; AN.1131g 5.Transport equipment, gross; AN 1132g 6. ICT equipment, gross; AN.11321g 7. Computer hardware gross; AN.11322g 8. Telecommunications equipment, gross; AN.1139g+AN.114g 9. Other machinery equipment+weapon systems, gross; AN.115g 10. Cultivated biological resources, gross; AN.117g 11. Intellectual property products, gross; AN.1173g 12. Computer software and databases, gross Total economy and NACE A*21 breakdown, current replacement costs and previous years replacement costs 2000-2017 2020 20 AN.1132n 18. ICT equipment net; AN.11321n 19.Computer hardware, net; AN.11322n 20. Telecommunications equipment, net; AN.1139n+AN.114n 21. Other machinery and equipment+weapon systems, net; Total economy, current replacement costs and previous years replacement costs 2000-2017 2020 22 P.51g_AN.1132 6. GFCF in ICT equipment; P.51g_AN.11321 7. GFCF in computer hardware; P.51g_AN.11322 8. GFCF in telecommunications equipment; AN.1139+AN.114 9. GFCF in other machinery and equipment+weapon systems Total economy, current prices and previous years prices and chain-linked volumes 1995-2015 2018 26 AN.11  2. Fixed assets; AN.115  9. Cultivated biological resources; Total economy (data to be provided against reduced quality until expiration of the derogation) 2000-2014 2017 26 AN.11  2. Fixed assets; AN.115  9. Cultivated biological resources; Breakdown into institutional sectors S.11, S.12, S.13, S.14+S.15 (data to be provided against reduced quality until expiration of the derogation) 2012-2014 2017 26 AN.12  16. Inventories All sectors 2012-2015 2018 26 AN.12  16. Inventories S.12  Financial Corporations 2016-2017 2020 26 AN.211  20. Land S.14 + S.15  Households + Non-profit institutions serving households 1995-2014 2017 Country: United Kingdom Table Code and variable Detailed description of derogation Period covered by derogation/transmission delay First transmission in All tables, except 1A/1Q All variables Full tables including all breakdowns/details 1995(Q1)-1996(Q4) 2016 1Q P.31  7. a) Individual consumption expenditure; P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data Transmission at t+3 months 2016 1Q P3  5. a) Household final consumption expenditure (domestic concept) P3-durability breakdown, current prices and previous years prices and chain-linked volumes, non-adjusted and seasonally adjusted data Transmission at t+3 months 2016 1Q P.6  10. Exports of goods (fob) and services- geogr. breakdown; P.7  11. Imports of goods (fob) and services-geogr. breakdown P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices (where mandatory), non-adjusted and seasonally adjusted data Transmission at t+3 months 2017 1Q P.6  10. Exports of goods (fob) and services- geogr. breakdown; P.7  11. Imports of goods (fob) and services-geogr. breakdown; P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, previous years prices and chain linked volumes (where mandatory), non-adjusted and seasonally adjusted data 2008Q1-2016Q4 2017 1Q EMP 16. b) Employment in resident production units (thousands of persons employed, thousands of hours worked and thousands of jobs) and employment of residents (thousands of persons) ESE  16. c) Self employed EEM  16. d) Employees A*10 breakdown (where mandatory), thousands of persons employed and thousands of hours worked (where mandatory, non-adjusted and seasonally adjusted data, transmission at t+2 months Transmission at t+70 days 2016 1Q P.51g 9. a) Gross fixed capital formation AN_F6:breakdown of fixed assets, current prices and previous years prices and chain linked volumes, non-adjusted data and seasonally adjusted data (data, including meta data, until expiration of derogation to be provided against reduced quality) 1995Q1-2016Q4 2017 1A P.31  7. a) Individual consumption expenditure; P.32  7. b) Collective consumption expenditure P.41  8. a) Actual individual consumption Total economy, current prices and previous years prices and chain-linked volumes, transmission at t+2 months Transmission at t+3 months 2016 1A P3  5. a) Household final consumption expenditure (domestic concept) P3-durability breakdown, current prices and previous years prices and chain-linked volumes, transmission at t+2 months Transmission at t+3 months 2016 1A P.6  10. Exports of goods (fob) and services- geogr. breakdown; P.7  11. Imports of goods (fob) and services-geogr. breakdown P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, current prices (where mandatory), transmission at t+2 months Transmission at t+3 months 2017 1A P.6  10. Exports of goods (fob) and services- geogr. breakdown; P.7  11. Imports of goods (fob) and services-geogr. breakdown P6/P7 breakdown into S.2I Member States whose currency is the euro, the European Central Bank and other institutions and bodies of the euro area, S.21-S.2I Member States whose currency is not the euro, and European institutions and bodies (except the ECB and other institutions and bodies of the euro area, S.22 Non-member countries and international organisations non-resident in the European Union, previous years prices and chain linked volumes (where mandatory) 2008-2015 2017 1A D.21  2. a) Taxes on products D.31  2. b) Subsidies on products Total economy, current prices, previous years prices and chain-linked volumes, transmission at t+2 months Transmission at t+3 months 2016 1A P.51g 9. a) Gross fixed capital formation AN_F6:breakdown of fixed assets, current prices and previous years prices and chain linked volumes (data, including meta data, until expiration of derogation to be provided against reduced quality) 1995-2015 2017 2 All variables S.1312  State government S.1314  Social security funds 1995-2017 (Sept.) 2018 2 P.131  Payment for non- market output P.132  Non-market output, other S.1311  Central government S.1313  Local government 1995-2014 2016 3 B.1g  3. Gross value added at basic prices by industry P.1  1. Output at basic prices by industry P.2  2. Intermediate consumption at purchasers prices by industry Total economy and A*21 breakdown, current prices, transmission at t+9 months Transmission at t+ 21 months 2017 3 B.2n+B.3n  5. Net operating surplus and net mixed income D.29 D.39  6. Other taxes on production less other subsidies on production A*21 breakdown, current prices, transmission at t+9 months Transmission at t+ 21 months 2017 3 P.51c  4. Consumption of fixed capital by industry A*21 breakdown, current and previous years prices and chain-linked volumes, transmission at t+9 months Transmission at t+ 21 months 2017 3 P.51g  7. a) Gross fixed capital formation by industry Breakdown of fixed assets AN_F6 by NACE A*10 breakdown, current and previous years prices and chain-linked volumes (data, including meta data, until expiration of derogation to be provided against reduced quality) 1995-2015 2017 3 D.1  9. Compensation of employees by industry D.11  9.a) Wages and salaries by industry A*21 breakdown, current prices Transmission at t+21 months 2017 6 All variables Other changes in volume and revaluations, all sectors, non-consolidated 2012-2015 2017 6 All variables Transactions, assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, non-consolidated (to be provided as total S.14+S.15 until expiration of the derogation) 2012-2015 2017 6 All variables Transactions, assets and liabilities, S.121  Central Bank, S.124  Non-MMF investment funds, non-consolidated. 1995-2015 2017 6 All variables Transactions, assets and liabilities, S.1312 State government, S.1314 Social security funds, non-consolidated. 1995-2016 (Sept.) 2018 6 F.6 Insurance, pension and standardised guarantee schemes F.61 Non-life insurance technical reserves Transactions, assets and liabilities, all sectors, non-consolidated 1995-2015 2017 6 All variables Nominal holdings gains and losses and Other changes in volume, total economy and all sectors 2012-2015 2017 7 All variables Assets and liabilities, S.14  Households and S.15  Non-profit institutions serving households, non-consolidated (to be provided as total S.14+S.15 until expiration of the derogation) 2012-2015 2017 7 All variables Assets and liabilities, S.121  Central Bank, S.124  Non-MMF investment funds, non-consolidated. 1995-2015 2017 7 All variables Assets and liabilities, S.1312 State government, S.1314 Social security funds, non-consolidated. 1995-2016 (Sept.) 2018 7 F.6 Insurance, pension and standardised guarantee schemes F.61 Non-life insurance technical reserves Assets and liabilities, all sectors, non-consolidated 1995-2015 2017 8 All variables Sectors S.14  Households and S.15  Non-profit institutions serving households, uses and resources (to be provided as total S.14+S.15 until expiration of the derogation) 2012-2015 2017 8 P.1  Output P.11+P.12+P.131  Market output, output for final use and payments for other non-market output P.11  Market Output P.12  Output for own final use P.2  Intermediate consumption All sectors, uses and resources Transmission at t+21months 2017 9 All variables S.1312  State government S.1314  Social security funds 1995-2016 (Sept.) 2018 11 All variables S.1312  State government S.1314  Social security funds, All COFOG divisions 1995-2016 (Sept.) 2018 11 All variables S.1312  State government S.1314  Social security funds, All COFOG groups 2001-2016 (Sept.) 2018 17 All variables Full table including all details/breakdown, current prices 2010 2016 20 All variables Total economy and A*21 breakdowns, current replacement costs and previous years replacement costs (data for total economy and industries on AN.11g, AN.111g, AN.112g, AN.1131g, AN.11322g, AN.115g, AN.11n, AN.111n, AN.112n, AN.1131n, AN.11322n, AN.115n, including meta data, to be provided against reduced quality until expiration of derogation) 2000-2014 2017 22 All variables Total economy and A*21 breakdown, current prices, previous years prices and chain linked volumes (data for total economy and industries on P.51g_AN.11, P.51g_AN.111, P.51g_AN.112, P.51g_AN.1131, P.51g_AN.11322, P.51g_AN.115, including meta data, to be provided against reduced quality until expiration of derogation) 1995-2014 2017 26 All variables All sectors (data for total economy and institutional sectors on AN.1, AN.11, AN.11 + 12, AN.111, AN.112, AN.1121, AN.1122, AN.113+AN.114, AN.115, including meta data, to be provided against reduced quality until expiration of derogation) 1995-2015 2018 27 All variables S.1312  State government S.1314  Social security funds, including all counterpart sectors 1999Q1-2018Q1 (Sept.) 2018 28 All variables S.1312  State government S.1314  Social security funds 2000Q1-2018Q1 (Sept.) 2018